

116 S2936 IS: Refugee Protection Act of 2019
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2936IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Leahy (for himself, Ms. Harris, Mr. Booker, Ms. Hirono, Mr. Markey, Mrs. Shaheen, Mrs. Gillibrand, Mr. Blumenthal, Mr. Cardin, Mr. Wyden, Mrs. Murray, Mr. Sanders, Mr. Reed, Mr. Merkley, Ms. Warren, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for the admission and protection of refugees, asylum seekers,
		and other vulnerable individuals, to provide for the processing of refugees and
		asylum seekers in the Western Hemisphere, and to modify certain special immigrant
		visa programs, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Refugee Protection Act of 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.TITLE I—Admission and protection of refugees, asylum seekers, and other vulnerable individualsSubtitle A—Refugees and asylum seekers Sec. 101. Modification of definition of refugee.Sec. 102. Multiple forms of relief available to refugees and asylum seekers.Sec. 103. Elimination of time limits on asylum applications.Sec. 104. Consideration of asylum claims.Sec. 105. Transparency in refugee determinations.Sec. 106. Employment authorization for asylum seekers and other individuals.Sec. 107. Admission of refugees and asylees as lawful permanent residents.Subtitle B—Protections for children and familiesSec. 111. Keeping families together.Sec. 112. Protections for minors seeking asylum.Sec. 113. Fair day in court for kids.Subtitle C—Protections for other vulnerable individualsSec. 121. Modification of physical presence requirements for aliens admitted in special immigrant
			 status for persons who have served as translators for the Armed Forces.Sec. 122. Protection of stateless persons in the United States.Sec. 123. Protecting victims of terrorism from being defined as terrorists.Sec. 124. Protection for aliens interdicted at sea.Sec. 125. Enhanced protection for individuals seeking U visas, T visas, and protection under VAWA.Subtitle D—Protections relating to removal, detention, and prosecutionSec. 131. Prevention of erroneous in absentia orders of removal.Sec. 132. Scope and standard for review of removal orders.Sec. 133. Presumption of liberty for asylum seekers.Sec. 134. Procedures for ensuring accuracy and verifiability of sworn statements taken pursuant to
			 expedited removal authority.Sec. 135. Inspections by immigration officers.Sec. 136. Study on effect on asylum claims of expedited removal provisions, practices, and
			 procedures.Sec. 137. Alignment with Refugee Convention obligations by prohibiting criminal prosecution of
			 refugees.Subtitle E—Refugee resettlement Sec. 141. Prioritization of family reunification in refugee resettlement process.Sec. 142. Numerical goals for annual refugee admissions.Sec. 143. Reform of refugee admissions consultation process.Sec. 144. Designation of certain groups of refugees for resettlement and admission of refugees in
			 emergency situations.Sec. 145. Refugee resettlement; radius requirements.Sec. 146. Study and report on contributions by refugees to the United States.Sec. 147. Update of reception and placement grants.Sec. 148. Resettlement data.Sec. 149. Refugee assistance.Sec. 150. Extension of eligibility period for Social Security benefits for certain refugees.Sec. 151. United States Emergency Refugee Resettlement Contingency Fund.Subtitle F—Miscellaneous provisionSec. 161. Authorization of appropriations.TITLE II—Refugee and asylum seeker processing in Western HemisphereSec. 201. Expansion of refugee and asylum seeker processing.Sec. 202. Strengthening regional humanitarian responses.Sec. 203. Information campaign on dangers of irregular migration.Sec. 204. Reporting requirement.Sec. 205. Identification, screening, and processing of refugees and other individuals eligible for
			 lawful admission to the United States.Sec. 206. Central American Refugee Program.Sec. 207. Central American Minors Program.Sec. 208. Central American Family Reunification Parole Program.Sec. 209. Informational campaign; case status hotline.TITLE III—Special immigrant visa programsSec. 301. Improvement of the direct access program for U.S.-affiliated Iraqis.Sec. 302. Conversion of certain petitions.Sec. 303. Special immigrant visa program reporting requirement.Sec. 304. Improvements to application process for Afghan special immigrant visas.Sec. 305. Special immigrant status for certain surviving spouses and children.Sec. 306. Inclusion of certain special immigrants in the annual refugee survey.Sec. 307. United States refugee program priorities.Sec. 308. Special immigrant status for certain Syrian who worked for the United States Government
			 in Syria.Sec. 309. Special immigrant status reporting requirement.Sec. 310. Processing mechanisms.TITLE IV—General provisionsSec. 401. Authorization of appropriations.Sec. 402. Determination of budgetary effects.
 2.FindingsCongress makes the following findings:
 (1)In 2019, the world is in the midst of the worst global displacement crisis in history, with more than 70,800,000 forcibly displaced persons, including 25,900,000 refugees worldwide, over half of whom are children, according to estimates from the United Nations High Commissioner for Refugees.
 (2)In 2018, less than 5 percent of global resettlement needs were met despite there being 1,400,000 refugees in need of third-country resettlement.
 (3)The United States refugee admissions program is a life-saving solution that—
 (A)is critical to global humanitarian efforts; (B)strengthens global security;
 (C)leverages United States foreign policy interests, including diplomatic and strategic interests of supporting allies who often host a significant and disproportionate share of refugees per capita;
 (D)stabilizes sensitive regions impacted by forced migration by ensuring that the United States shares responsibility for global refugee protection;
 (E)leverages refugee resettlement in the United States to encourage other countries to uphold the human rights of refugees, including by ensuring that refugees—
 (i)have the right to work, the right to an education, and freedom of movement; and
 (ii)are not returned to a place in which their life or freedom is at risk; (F)serves individuals and families in need of resettlement;
 (G)provides economic and cultural benefits to cities, States, and the United States as a whole; and
 (H)aligns with the international obligations of the United States, including under—
 (i)the Convention Relating to the Status of Refugees, done at Geneva July 28, 1951 (as made applicable by the Protocol Relating to the Status of Refugees, done at New York January 31, 1967 (19 UST 6223)), of which the United States is a party;
 (ii)the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984, of which the United States is a party;
 (iii)the Convention relating to the Status of Stateless Persons, done at New York September 28, 1954; and
 (iv)the Convention on the Reduction of Statelessness, done at New York August 30, 1961.
 (4)The United States has historically been, and should continue to be, a global leader in—
 (A)responding to displacement crises around the world, including through the provision of robust humanitarian support;
 (B)promoting the safety, health, and well-being of refugees and displaced persons;
 (C)welcoming asylum seekers who seek safety and protecting other at-risk migrants, including survivors of torture, victims of trafficking, and stateless people; and
 (D)working alongside other countries to strengthen protection systems and support.
 (5)The United States has steadily reduced— (A)access to asylum protection through administrative policy and programmatic changes, including policies and operational decisions aimed at reducing or stopping the ability of asylum seekers to access the United States border; and
 (B)the resettlement of refugees, by way of two consecutive historically low annual refugee admissions goals after nearly 45 years during which the average annual United States refugee admissions goal was over 95,000 individuals.
 (6)Refugees are— (A)the most vetted travelers to enter the United States; and
 (B)subject to extensive screening checks, including in-person interviews, biometric data checks, and multiple interagency checks.
 (7)For the sake of refugees, asylum seekers, other migrants, United States national diplomatic and strategic interests, and local communities that benefit from the presence of refugees, asylees, and other migrants, it is crucial for the United States to better protect refugees and asylum seekers through reforms, including—
 (A)asylum reforms that ensure due process; (B)reforms to border migration enforcement, management, and adjudication systems that integrate stronger protection of, and ensure due process for, asylum seekers, children, victims of trafficking, stateless people, and other migrants, including—
 (i)community-based alternatives to detention for asylum seekers and other vulnerable migrants;
 (ii)improved detention conditions; (iii)an emphasis on fairness in the arrest and adjudication process;
 (iv)increased access to legal information and representation; and (v)a stronger commitment to child welfare in staffing and processes; and
 (C)refugee reforms that— (i)ensure at least the historical average annual refugee admissions goal;
 (ii)prevent refugee policy that discriminates based on race or religion; (iii)improve opportunities for refugees to achieve family unity; and
 (iv)update and strengthen support for refugees and the communities that welcome refugees.
 (8)The people of the United States, and communities across the United States, overwhelmingly support refugees and asylum seekers, including people of faith, members of the Armed Forces, veterans, elected officials, and retired high-ranking officials.
 3.DefinitionsIn this Act: (1)Asylum seeker (A)In generalThe term asylum seeker means—
 (i)any applicant for asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158);
 (ii)any alien who indicates— (I)an intention to apply for asylum under that section; or
 (II)a fear of persecution; and (iii)any alien who indicates—
 (I)an intention to apply for withholding of removal pursuant to— (aa)section 241 of the Immigration and Nationality Act (8 U.S.C. 1231); or
 (bb)the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984; or
 (II)a fear that the alien’s life or freedom would be threatened. (B)InclusionThe term asylum seeker includes any individual described in subparagraph (A) whose application for asylum or withholding of removal is pending judicial review.
 (C)ExclusionThe term asylum seeker does not include an individual with respect to whom a final order denying asylum and withholding of removal has been entered if such order is not pending judicial review.
 (2)Best interest determinationThe term best interest determination means a formal process with procedural safeguards designed to give primary consideration to a child’s best interests in decision making.
 (3)DepartmentThe term Department means the Department of Homeland Security.
 (4)Internally displaced personsThe term internally displaced persons means persons or a group of persons who have been forced to leave their homes or places of habitual residence, in particular due to armed conflict, generalized violence, violations of human rights, or natural or human-made disasters, and who have not crossed an internationally recognized state border.
 (5)International protectionThe term international protection means asylum status, refugee status, protection under the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984, and other regional protection status available in the Western Hemisphere.
 (6)SecretaryThe term Secretary means the Secretary of Homeland Security.
			IAdmission and protection of refugees, asylum seekers, and other vulnerable
		    individuals
			ARefugees and asylum seekers 
				101.Modification of definition of refugee
 (a)In generalSection 101(a)(42) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42)) is amended to read as follows:
						
 (42)(A)The term refugee means any person who— (i)(I)is outside any country of such person’s nationality or, in the case of a person having no nationality, is outside any country in which such person last habitually resided; and
 (II)is unable or unwilling to return to, and is unable or unwilling to avail himself or herself of the protection of, that country because of persecution, or a well-founded fear of persecution, on account of race, religion, nationality, membership in a particular social group, or political opinion; or
 (ii)in such circumstances as the President may specify, after appropriate consultation (as defined in section 207(e))—
 (I)is within the country of such person’s nationality or, in the case of a person having no nationality, within the country in which such person is habitually residing; and
 (II)is persecuted, or who has a well-founded fear of persecution, on account of race, religion, nationality, membership in a particular social group, or political opinion.
 (B)The term refugee does not include any person who ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion. A person who establishes that his or her actions were committed under duress or while the person was younger than 18 years of age shall not be considered to have ordered, incited, assisted, or otherwise participated in persecution under this subparagraph.
 (C)For purposes of determinations under this Act— (i)a person who has been forced to abort a pregnancy or to undergo involuntary sterilization, or who has been persecuted for failure or refusal to undergo such a procedure or for other resistance to a coercive population control program, shall be deemed to have been persecuted on account of political opinion;
 (ii)a person who has a well-founded fear that he or she will be forced to undergo such a procedure or be subject to persecution for such failure, refusal, or resistance shall be deemed to have a well-founded fear of persecution on account of political opinion; and
 (iii)the term particular social group means, without any additional requirement not listed below, any group whose members—
 (I)share— (aa)a characteristic that is immutable or fundamental to identity, conscience, or the exercise of human rights; or
 (bb)a past experience or voluntary association that, due to its historical nature, cannot be changed; or
 (II)are perceived as a group by society. (D)(i)The burden of proof shall be on the applicant to establish that the applicant is a refugee.
 (ii)To establish that the applicant is a refugee, persecution— (I)shall be on account of race, religion, nationality, membership in a particular social group, or political opinion; and
 (II)may be established by demonstrating that— (aa)a protected ground is at least one reason for the applicant’s persecution or fear of persecution;
 (bb)the persecution or feared persecution would not have occurred or would not occur in the future but for a protected ground; or
 (cc)the persecution or feared persecution had or will have the effect of harming the person because of a protected ground.
 (E)Where past or feared persecution by a nonstate actor is unrelated to a protected asylum ground, the causal nexus link is established if the state’s failure to protect the asylum applicant from the nonstate actor is on account of a protected asylum ground..
 (b)Conforming amendmentSection 208(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(1)) is amended by striking section 101(a)(42)(A) each place it appears and inserting section 101(a)(42)(A)(i).
					102.Multiple forms of relief available to refugees and asylum seekers
 (a)In generalAn applicant for admission as a refugee may simultaneously pursue admission under any visa category for which the applicant may be eligible.
 (b)Asylum applicants eligible for diversity visasSection 204(a)(1)(I) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(I)) is amended by adding at the end the following:
						
 (iii)(I)An asylum seeker in the United States who is notified that he or she is eligible for an immigrant visa pursuant to section 203(c) may file a petition with the district director that has jurisdiction over the district in which the asylum seeker resides (or, in the case of an asylum seeker who is or was in removal proceedings, the immigration court in which the removal proceeding is pending or was adjudicated) to adjust status to that of an alien lawfully admitted for permanent residence.
 (II)A petition under subclause (I) shall— (aa)be filed not later than 30 days before the end of the fiscal year for which the petitioner receives notice of eligibility for the visa; and
 (bb)contain such information and be supported by such documentary evidence as the Secretary of State may require.
 (III)The district director or immigration court shall attempt to adjudicate each petition under this clause before the last day of the fiscal year for which the petitioner was selected. Notwithstanding clause (ii)(II), if the district director or immigration court is unable to complete such adjudication during such fiscal year, the adjudication and adjustment of status of the petitioner may take place after the end of such fiscal year..
 103.Elimination of time limits on asylum applicationsSection 208(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)) is amended—
 (1)in subparagraph (A), by inserting or the Secretary of Homeland Security after Attorney General each place such term appears;
 (2)by striking subparagraphs (B) and (D); (3)by redesignating subparagraph (C) as subparagraph (B);
 (4)in subparagraph (B), as redesignated, by striking subparagraph (D) and inserting subparagraphs (C) and (D); and
 (5)by inserting after subparagraph (B), as redesignated, the following:  (C)Changed circumstancesNotwithstanding subparagraph (B), an application for asylum of an alien may be considered if the alien demonstrates, to the satisfaction of the Attorney General or the Secretary of Homeland Security, the existence of changed circumstances that materially affect the applicant’s eligibility for asylum.
 (D)Motion to reopen certain meritorious claimsNotwithstanding subparagraph (B) or section 240(c)(7), an alien may file a motion to reopen an asylum claim during the 2-year period beginning on the date of the enactment of the Refugee Protection Act of 2019 if the alien—
 (i)(I)was denied asylum based solely on a failure to meet the 1-year application filing deadline in effect on the date on which the application was filed;
 (II)was granted withholding of removal to the alien’s country of nationality (or, in the case of a person having no nationality, to the country of last habitual residence) under section 241(b)(3);
 (III)has not obtained lawful permanent residence in the United States pursuant to any other provision of law; and
 (IV)(aa)is not subject to the safe third country exception under subparagraph (A) or to a bar to asylum under subsection (b)(2); and
 (bb)was not denied asylum as a matter of discretion; or (ii)was denied asylum based solely on the implementation of—
 (I)the policy memorandum of the U.S. Citizenship and Immigration Services entitled Guidance for Processing Reasonable Fear, Credible Fear, Asylum, and Refugee Claims in Accordance with Matter of A–B– (PM–602–0162), dated July 11, 2018;
 (II)the memorandum of the Office of the Principal Legal Advisor of U.S. Immigration and Customs Enforcement entitled Litigating Domestic Violence-Based Persecution Claims Following Matter of A–B–, dated July 11, 2018;
 (III)the interim final rule of the Department of Homeland Security and the Department of Justice entitled Aliens Subject to a Bar on Entry Under Certain Presidential Proclamations; Procedures for Protection Claims (83 Fed. Reg. 55934 (November 9, 2019));
 (IV)Presidential Proclamation 9822, issued on November 9, 2018 (83 Fed. Reg. 57661);
 (V)the migrant protection protocols announced by the Secretary of Homeland Security on December 20, 2018 (or any successor protocols);
 (VI)the policy memorandum of the U.S. Citizenship and Immigration Services entitled Guidance for Implementing Section 235(b)(2)(C) of the Immigration and Nationality Act and the Migrant Protection Protocols (PM–602–0169), dated January 28, 2019; or
 (VII)any other policy memorandum of the Department of Homeland Security to implement the protocols described in subclause (V)..
					104.Consideration of asylum claims
					(a)Conditions for granting asylum
 (1)In generalSection 208(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(1)(B)) is amended—
 (A)in clause (ii), by striking the last sentence and inserting the following: If the trier of fact determines that the applicant should provide evidence that corroborates otherwise credible testimony, the trier of fact shall provide notice and allow the applicant a reasonable opportunity to file such evidence. The trier of fact may not require such evidence if the applicant does not have the evidence and demonstrates that he or she cannot reasonably obtain the evidence. Evidence shall not be considered reasonably obtainable if procurement of such evidence would reasonably endanger the life or safety of any person.;
 (B)by striking clause (iii); and (C)by inserting after clause (ii) the following:
								
 (iii)Supporting evidence acceptedDirect or circumstantial evidence, including evidence that the government of the applicable country is unable or unwilling to protect individuals of the applicant’s race, religion, nationality, particular social group, or political opinion, or that the legal or social norms of the country tolerate persecution against individuals of the applicant’s race, religion, nationality, particular social group, or political opinion, may establish that persecution is on account of race, religion, nationality, membership in a particular social group, or political opinion.
									(iv)Credibility determination
 (I)In generalSubject to subclause (II), a trier of fact may conduct a credibility assessment in the context of evaluating an applicant’s claim for asylum.
										(II)Procedural and substantive requirements
 (aa)ObjectivityDecisions regarding credibility shall be made objectively, impartially, and individually.
 (bb)Material factsA credibility assessment under this clause may only be conducted on the material facts of the applicant’s claim. The perception of the trier of fact with respect to the applicant’s general truthfulness or trustworthiness shall not be relevant to assessing credibility of material facts.
 (cc)Detail and specificityIn assessing credibility, a trier of fact may consider the detail and specificity of information provided by the applicant, the internal consistency of the applicant’s statements, and the consistency of the applicant’s statements with available external information. In considering such information and statements, the trier of fact shall consider the applicant’s contextual circumstances, including—
 (AA)exposure to trauma; (BB)age;
 (CC)gender, sexual orientation, or gender identity; (DD)educational background;
 (EE)physical or mental health issues; (FF)shame, stigma, or denial;
 (GG)communication difficulties; (HH)intercultural barriers; and
 (II)the circumstances under which such statements were made. (dd)Duty to assistA trier of fact shall have an affirmative duty to assist the applicant in providing credible testimony.
 (ee)Consistency with scientific literatureA credibility assessment conducted under this clause, and any credibility finding made, shall be consistent with current scientific literature relating to behavioral indicators of truth-telling, the nature of traumatic memories, and the ability of trauma survivors to recall aspects of, and surrounding, a traumatic event.
 (ff)TimingA credibility assessment under this clause may not be made until after—
 (AA)an interview of the applicant; and (BB)all relevant evidence has been collected and considered.
 (gg)Opportunity to respondIf a trier of fact doubts the credibility of the applicant, the trier of fact shall specify any such doubt to the applicant and provide the applicant a meaningful opportunity to respond.
 (hh)Clear findingsThe result of a credibility assessment under this clause shall include clear findings based on and supported by evidence, after consideration of all of the relevant evidence consistent with items (cc) and (dd), that describes the material facts that are accepted as credible and the material facts that are rejected as not credible, and the reason for such acceptance or rejection.
 (ii)Rebuttable presumptionIf an adverse credibility determination is not explicitly made, the applicant shall have a rebuttable presumption of credibility on appeal..
 (2)Conforming amendmentSection 241(b)(3)(C) of the Immigration and Nationality Act (8 U.S.C. 1231(b)(3)(C)) is amended by striking and (iii) and inserting through (iv).
 (b)Clarification on asylum eligibilitySection 208(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(2)) is amended by striking subparagraph (C) and inserting the following:
						
 (C)Clarification on asylum eligibilityNotwithstanding any other provision of law, the eligibility of an alien for asylum shall be governed solely by this section..
 (c)Third-Country transitSection 208(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(2) is amended by adding at the end the following:
						
 (E)Third-country transitA stay by an applicant in a third country that does not amount to firm resettlement shall not be grounds for discretionary denial of asylum..
 (d)Initial jurisdiction over asylum applicationsSection 208(b) of the Immigration and Nationality Act (8 U.S.C. 1158(b)) is amended—
 (1)in paragraph (3), by striking subparagraph (C); and (2)by adding at the end the following:
							
								(4)Initial jurisdiction
 (A)In generalAn asylum officer (as defined in section 235(b)(1)(E)) shall have initial jurisdiction over any asylum application regardless of whether filed in accordance with this section or section 235(b).
 (B)Final order of removal enteredIn the case of an alien with respect to whom a final order of removal was previously entered, an asylum officer shall have initial jurisdiction over any application for withholding of removal under section 241(b)(3) or protection under the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984, regardless of whether such an application is filed in accordance with this section or section 235(b)..
 (e)Modification of definition of asylum officerSection 235(b)(1)(E) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(E)) is amended to read as follows:
						
							(E)Asylum officer defined
 (i)In generalIn this paragraph, the term asylum officer means an immigration officer who—
 (I)has had professional training in country conditions, asylum law, and nonadversarial interviewing techniques necessary for adjudication of applications under section 208;
 (II)adjudicates applications under that section on a full-time basis; and
 (III)is supervised by an officer who— (aa)meets the condition described in subclause (I); and
 (bb)has had substantial experience adjudicating asylum applications. (ii)Exceptional circumstances (I)In generalThe Secretary of Homeland Security may, only in exceptional circumstances and to protect national security, designate one or more individuals who do not meet the condition described in clause (i)(III) to act as temporary asylum officers.
 (II)LimitationAn individual designated as a temporary asylum officer under subclause (I) may not hold or have held in the preceding 3 years a position the central function of which is immigration enforcement, including Border Patrol agents, Customs and Border Protection officers, and Immigration and Customs Enforcement officers.
 (III)Annual reportDuring any period in which the Secretary of Homeland Security designates one or more temporary asylum officers, not later than 30 days after such designation, the Secretary of Homeland Security shall submit to Congress a report that includes—
 (aa)a justification for the designation; (bb)the number of officers designated;
 (cc)the duration of service of such officers; (dd)the number of interviews conducted by such officers;
 (ee)with respect to applications for asylum, withholding of removal under section 241(b)(3), and protection under the Convention against Torture adjudicated by such officers, the rate of grants, denials, referrals, and otherwise closed applications; and
 (ff)with respect to credible fear determinations carried out by such officers, the rate of positive, negative, and otherwise closed determinations..
 (f)Removal proceedingsSection 240(c)(4) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(4)) is amended—
 (1)in subparagraph (B), by striking the last sentence and inserting the following: If the trier of fact determines that the applicant should provide evidence that corroborates otherwise credible testimony, the trier of fact shall provide notice and allow the applicant a reasonable opportunity to file such evidence. The trier of fact may not require such evidence if the applicant does not have the evidence and demonstrates that he or she cannot reasonably obtain the evidence. Evidence shall not be considered reasonably obtainable under this subparagraph if procurement of such evidence would reasonably endanger the life or safety of any person in the applicant’s home country.; and
 (2)in subparagraph (C), in the first sentence, by striking , without regard to whether an inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim, or any other relevant factor and inserting If the trier of fact determines that there are inconsistencies or omissions, the alien shall be given an opportunity to explain and provide support or evidence to clarify such inconsistencies or omissions..
 105.Transparency in refugee determinationsSection 207(c) of the Immigration and Nationality Act (8 U.S.C. 1157(c)) is amended by adding at the end the following:
					
 (5)The adjudicator of an application for refugee status under this section shall consider all relevant evidence and maintain a record of the evidence considered.
 (6)An applicant for refugee status may be represented, including at a refugee interview, at no expense to the Government, by an attorney or accredited representative who—
 (A)was chosen by the applicant; and (B)is authorized by the Secretary of Homeland Security to be recognized as the representative of such applicant in an adjudication under this section.
 (7)(A)A decision to deny an application for refugee status under this section—
 (i)shall be in writing; and (ii)shall cite the specific applicable provisions of this Act upon which such denial was based, including—
 (I)the facts underlying the determination; and (II)whether there is a waiver of inadmissibility available to the applicant.
 (B)The basis of any negative credibility finding shall be part of the written decision.
 (8)(A)An applicant who is denied refugee status under this section may file a request with the Secretary for a review of his or her application not later than 120 days after such denial.
 (B)A request filed under subparagraph (A) shall be adjudicated by refugee officers who have received training on considering requests for review of refugee applications that have been denied.
 (C)The Secretary shall publish the standards applied to a request for review under this paragraph.
 (D)A request for review under this paragraph may result in the decision being granted, denied, or reopened for a further interview.
 (E)A decision on a request for review under this paragraph shall— (i)be in writing; and
 (ii)provide, to the maximum extent practicable, information relating to the reason for the denial..
				106.Employment authorization for asylum seekers and other individuals
 (a)Asylum seekersParagraph (2) of section 208(d) of the Immigration and Nationality Act (8 U.S.C. 1158(d)) is amended to read as follows:
						
							(2)Employment authorization
 (A)EligibilityThe Secretary of Homeland Security shall authorize employment for an applicant for asylum who is not in detention and the application for asylum of whom has not been determined frivolous.
 (B)ApplicationAn applicant for asylum who is not otherwise eligible for employment authorization shall not be granted such authorization before the date that is 30 days after the date of filing of the application for asylum.
 (C)TermEmployment authorization for an applicant for asylum shall be— (i)for a period of 2 years; and
 (ii)renewable for additional 2-year periods for the entire continuous period necessary to adjudicate the asylum claim of the applicant, including administrative or judicial review..
 (b)Individuals granted withholding of removalSection 241(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1231(b)(3)) is amended by adding at the end the following:
						
							(D)Employment authorization
 (i)EligibilityThe Secretary of Homeland Security shall authorize employment for an alien granted withholding of removal under this paragraph or deferral of removal under the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984.
 (ii)TermEmployment authorization for an alien described in clause (i) shall be— (I)for a period of 2 years; and
 (II)renewable for additional 2-year periods for the duration of such withholding of removal or deferral of removal status..
					107.Admission of refugees and asylees as lawful permanent residents
 (a)AsyleesSection 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(3)), as amended by section 104(d), is further amended by adding at the end the following:
						
 (C)PetitionAn alien granted asylum under this subsection may petition for the same status to be conferred on his or her spouse or child at any time after such alien is granted asylum whether or not such alien has applied for, or been granted, adjustment to permanent resident status under section 209.
 (D)Permanent resident statusNotwithstanding any numerical limitations under this Act, a spouse or child admitted to the United States as an asylee following to join a spouse or parent previously granted asylum may be regarded as lawfully admitted to the United States for permanent residence as of the date of the admission to the United States of such spouse or child admission to the United States, if admissible under section 209.
 (E)Application for adjustment of statusA spouse or child who was not admitted to the United States pursuant to a grant of asylum, but who was granted asylum under this subparagraph after his or her arrival as the spouse or child of an alien granted asylum under section 208, may apply for adjustment of status to that of lawful permanent resident under section 209 at any time after being granted asylum..
 (b)RefugeesSection 209 of the Immigration and Nationality Act (8 U.S.C. 1159) is amended to read as follows:
						
							209.Treatment of aliens admitted as refugees and of aliens granted
			asylum
								(a)In general
 (1)Treatment of refugee familiesAny alien may be lawfully admitted to the United States for permanent residence at the time of initial admission to the United States if the alien—
 (A)has been approved for admission to the United States— (i)under section 207 or 208; or
 (ii)under section 208(b)(3) as the spouse or child of an alien granted asylum under section 208(b)(1); and
 (B)is admissible under section 212 (except as otherwise provided in subsections (b) and (c)). (2)Adjustment of status (A)In generalThe Secretary of Homeland Security or the Attorney General, in the discretion of the Secretary or the Attorney General, and under such regulations as the Secretary or the Attorney General may prescribe, may adjust, to the status of an alien lawfully admitted to the United States for permanent residence, the status of any alien who, while in the United States—
 (i)is granted— (I)asylum under section 208(b) (as a principal alien or as the spouse or child of an alien granted asylum); or
 (II)refugee status under section 207 as the spouse or child of a refugee;
 (ii)applies for such adjustment of status at any time after being granted asylum or refugee status;
 (iii)is not firmly resettled in any foreign country; and (iv)is admissible (except as otherwise provided under subsections (b) and (c)) as an immigrant under this Act at the time of examination for adjustment of such alien.
 (B)ApplicabilityThis paragraph shall apply to any alien lawfully admitted for permanent residence under section 207 or 208 before the date of the enactment of the Refugee Protection Act of 2019.
 (3)RecordUpon approval of an application under this subsection, the Secretary of Homeland Security or the Attorney General shall establish a record of the alien’s admission for lawful permanent residence as of the date such alien was granted asylum or refugee status.
									(b)Inapplicability of certain inadmissibility grounds to refugees, aliens
			granted asylum, and such aliens seeking adjustment of status to lawful
 permanent residentParagraphs (4), (5), and (7)(A) of section 212(a) shall not apply to—
 (1)any refugee under section 207; (2)any alien granted asylum under section 208; or
 (3)any alien seeking admission as a lawful permanent resident pursuant to a grant of refugee or asylum status.
									(c)Waiver of inadmissibility or deportability for refugees, aliens granted
			asylum, and such aliens seeking adjustment of status to lawful permanent
			resident
 (1)In generalExcept as provided in paragraph (2), the Secretary of Homeland Security or the Attorney General may waive any ground under section 212 or 237 for aliens admitted pursuant to section 207 or 208, or seeking admission as a lawful permanent resident pursuant to subsection (a), if such a waiver is justified by humanitarian purposes, to ensure family unity, or is otherwise in the public interest.
 (2)IneligibilityAliens admitted pursuant to section 207 or 208, or seeking admission as a lawful permanent resident pursuant to subsection (a), shall be ineligible for a waiver under paragraph (1) if it has been established that the alien is—
 (A)inadmissible under section 212(a)(2)(C) or subparagraph (A), (B), (C), or (E) of section 212(a)(3);
 (B)deportable under section 237(a)(2)(A)(iii) for an offense described in section 101(a)(43)(B); or
 (C)deportable under subparagraph (A), (B), (C), or (D) of section 237(a)(4)..
 (c)ClarificationAliens admitted for lawful permanent residence pursuant to paragraph (1) of section 209(a) of the Immigration and Nationality Act, as amended by subsection (b), or who adjust their status pursuant to paragraph (2) of such section, shall be considered to be refugees and aliens granted asylum in accordance with sections 402, 403, 412, and 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612, 1613, 1622, and 1641).
					(d)Technical and conforming amendments
 (1)Aliens not subject to direct numerical limitationsSection 201(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)(B)) is amended to read as follows:
							
 (B)Aliens who are admitted to the United States as permanent residents under section 207 or 208 or whose status is adjusted under section 209..
 (2)TrainingSection 207(f)(1) of such Act (8 U.S.C. 1157(f)(1)) is amended by striking Attorney General and inserting Secretary of Homeland Security.
 (3)Fees for adjustmentSection 208(d)(3) of such Act (8 U.S.C. 1158(d)(3)) is amended by striking section 209(b) and inserting section 209(a)(2). (4)Commonwealth of the Northern Mariana IslandsSection 208(e) of such Act (8 U.S.C. 1158(e)) is amended by striking section 209(b) and inserting section 209(a)(2).
 (5)Table of contentsThe table of contents for such Act is amended by striking the item relating to section 209 and inserting the following:
							Sec. 209. Treatment of aliens admitted as refugees
			and of aliens granted
			    asylum..
						BProtections for children and families
				111.Keeping families together
 (a)Modification of definition of childSection 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)) is amended by—
 (1)in subparagraph (E)(ii), by striking ; or and inserting a semicolon;
 (2)in subparagraph (F)(ii), by striking the period at the end and inserting a semicolon;
 (3)in subparagraph (G)(iii)(III), by striking the period at the end and inserting ; or; and
 (4)by adding at the end the following:  (H)(i)a child under the age of 18 at the time an application is filed to accord a principal alien refugee status—
 (I)who is an orphan because of the death or disappearance of, abandonment or desertion by, or separation or loss from, both parents; or
 (II)for whom the sole or surviving parent is incapable of providing the proper care and has, in writing, irrevocably released the child for emigration and adoption;
 (ii)who has been living in a country of asylum under the care of such principal alien; and
 (iii)for whom the Secretary of Homeland Security is satisfied that proper care will be furnished if the child is admitted to the United States..
						(b)Admission of refugee families and timely
 adjudicationParagraph (2) of section 207(c) of the Immigration and Nationality Act (8 U.S.C. 1157(c)) is amended to read as follows:
						
 (2)(A)(i)Irrespective of the date on which such refugee was admitted to the United States, the spouse or a child (as defined in section 101(b)(1)) of any refugee, or the parent or de facto guardian (as determined by the Secretary of Homeland Security) of such a child who qualifies for admission under paragraph (1), if not otherwise entitled to admission under such paragraph and not described in section 101(a)(42)(B), shall be entitled to the same admission status as such refugee if—
 (I)accompanying, or following to join, such refugee; and (II)admissible (except as otherwise provided under paragraph (3)) as an immigrant under this chapter.
 (ii)The admission to the United States of a spouse, child, parent, or guardian described in clause (i) shall not be charged against the numerical limitation established in accordance with the appropriate subsection under which the refugee’s admission is charged.
 (B)A mother or father who seeks to accompany, or follow to join, an alien granted admission as a refugee under this subsection shall continue to be classified as a mother or father for purposes of this paragraph if the alien attained 21 years of age while such application was pending.
 (C)The parent or de facto guardian (as determined by the Secretary of Homeland Security) of a refugee child admitted under this section and was admitted under the Unaccompanied Refugee Minors program (as described in subparagraph (D), (E), or (H) of section 101(b)(1) shall be treated in accordance with subparagraph (A) if such parent or guardian seeks to follow to join such refugee child and the minor consents to being joined by such individual.
 (D)(i)Not later than 1 year after the date on which an application for refugee status is filed under this paragraph—
 (I)required screenings and background checks shall be completed; and (II)the application shall be adjudicated.
 (ii)The adjudication of an application may exceed the timeframe under clause (i) only in exceptional circumstances in which additional time to process an application is necessary to satisfy national security concerns, if the Secretary of Homeland Security has—
 (I)made a determination that the applicant meets the requirements for refugee status under this section; and
 (II)notified the applicant of such determination.. (c)Treatment of asylee families and timely adjudicationSection 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(3)), as amended by sections 104(d) and 107(a), is further amended—
 (1)in subparagraph (A), by striking or following to join, such alien and inserting, or following to join, such alien, irrespective of the date on which such alien was granted asylum; and
 (2)by adding at the end the following:  (F)Children of asylee spousesA child (as defined in subparagraph (A), (B), (C), (D), or (E) of section 101(b)(1)) born to the asylee spouse who qualifies for admission under paragraph (A) shall, if not otherwise eligible for asylum under this section, be granted the same status as such asylee spouse if accompanying, or following to join, such asylee spouse.
								(G)Application process
 (i)In generalNot later than 1 year after the date on which an application for refugee status is filed under this paragraph—
 (I)required screenings and background checks shall be completed; and
 (II)the application shall be adjudicated.
 (ii)ExceptionThe adjudication of an application may exceed the timeframe under clause (i) only in exceptional circumstances in which additional time to process an application is necessary to satisfy national security concerns, if the Secretary of Homeland Security has—
 (I)made a determination that the applicant meets the requirements for refugee status under this section; and
 (II)notified the applicant of such determination. (iii)Prohibition on denials due to processing delaysAn application for asylum under this paragraph shall not be denied, in whole or in part, on the basis that processing could not be completed within the timeframe under clause (i)..
						112.Protections for minors seeking asylum
 (a)In generalSection 208 of the Immigration and Nationality Act (8 U.S.C. 1158) is amended—
 (1)in subsection (a)(2), as amended by section 103, by amending subparagraph (E) to read as follows:
							
 (E)Applicability to minorsSubparagraphs (A), (B), and (C) shall not apply to an applicant who is younger than 18 years of age on the earlier of—
 (i)the date on which the asylum application is filed; or (ii)the date on which any notice to appear is issued.; and
 (2)in subsection (b), in paragraph (4), as added by section 104(d)(2), by adding at the end the following:
							
 (C)Applicants under 18 yearsAn asylum officer (as defined in section 235(b)(1)(E)) shall have initial jurisdiction over any asylum application filed by an applicant who is younger than 18 years of age on the earlier of—
 (i)the date on which the asylum application is filed; or
 (ii)the date on which any notice to appear is issued..
 (b)Treatment of spouse, children, mother, and father seeking asylumSection 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1158), as amended by section 104(d), is further amended—
 (1)in the paragraph heading, by striking and children and inserting , children, mothers, and fathers;
 (2)in subparagraph (A), by striking (as defined in section 101(b)(1)(A), (B), (C), (D), or (E)) of an alien and inserting (as defined in subparagraph (A), (B), (C), (D), (E), or (H) of section 101(b)(1)) of an alien, or the mother or father of an alien who is such a child,; and
 (3)by amending subparagraph (B) to read as follows:  (B)Continued classification of certain aliens as children (i)Unmarried aliensAn unmarried alien who seeks to accompany, or follow to join, a mother or father granted asylum under this subsection, and any child of such unmarried alien, shall continue to be classified as a child for purposes of this paragraph and shall be considered a refugee, if—
 (I)the alien was younger than 21 years of age on the date on which such mother or father applied for asylum under this section; and
 (II)the alien attained 21 years of age while such application was pending.
 (ii)Effect on mothers and fathersA mother or father who seeks to accompany, or follow to join, an alien granted asylum under this subsection shall continue to be classified as a mother or father for purposes of this paragraph, and together with the spouse or child of such mother or father, be considered a refugee, if the alien attained 21 years of age while such application was pending..
 (c)Reinstatement of removalSection 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)) is amended—
 (1)in paragraph (5), by striking If the Attorney General and inserting Except as provided in paragraph (8), if the Secretary of Homeland Security; and
 (2)by adding at the end the following:  (8)Applicability of reinstatement of removalParagraph (5) shall not apply to an alien who—
 (A)(i)reentered the United States illegally after the alien was previously removed or departed voluntarily under an order of removal; and
 (ii)was younger than 18 years of age on the date on which the alien was removed or departed voluntarily under an order of removal;
 (B)demonstrates to the satisfaction of the adjudicator that the basis for seeking asylum developed or amplified after the alien was previously removed or departed voluntarily under an order of removal;
 (C)(i)was removed pursuant to expedited procedures under section 235(b); and
 (ii)demonstrates to the satisfaction of an immigration judge that the expedited removal order was issued without the alien having been offered the opportunity to apply for asylum;
 (D)was issued an order of removal after having been designated under the migrant protection protocols announced by the Secretary of Homeland Security on December 20, 2018 (or any successor protocols);
 (E)was deprived of or denied access to asylum procedures under section 208 solely or primarily as a result of the implementation of the interim final rule of the Department of Homeland Security and the Department of Justice entitled Aliens Subject to a Bar on Entry Under Certain Presidential Proclamations; Procedures for Protection Claims (83 Fed. Reg. 55934 (November 9, 2019)) or Asylum Eligibility and Procedural Modifications (84 Fed. Reg. 33829); or
 (F)was ordered removed solely or primarily as a result of the implementation of—
 (i)the policy memorandum of the U.S. Citizenship and Immigration Services entitled Guidance for Processing Reasonable Fear, Credible Fear, Asylum, and Refugee Claims in Accordance with Matter of A–B– (PM–602–0162), dated July 11, 2018;
 (ii)the memorandum of the Office of the Principal Legal Advisor of U.S. Immigration and Customs Enforcement entitled Litigating Domestic Violence-Based Persecution Claims Following Matter of A–B–, dated July 11, 2018;
 (iii)Presidential Proclamation 9822, issued on November 9, 2018 (83 Fed. Reg. 57661); or
 (iv)the policy memorandum of the U.S. Citizenship and Immigration Services entitled Guidance for Implementing Section 235(b)(2)(C) of the Immigration and Nationality Act and the Migrant Protection Protocols (PM–602–0169), dated January 28, 2019..
						113.Fair day in court for kids
					(a)Improving immigration court efficiency and reducing costs by increasing
		    access to legal information
						(1)Appointment of counsel in certain cases; right to review certain documents
 in removal proceedingsSection 240(b) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)) is amended—
 (A)in paragraph (4)— (i)in subparagraph (A)—
 (I)by striking , at no expense to the Government,; and (II)by striking the comma at the end and inserting a semicolon;
 (ii)by redesignating subparagraphs (B) and (C) as subparagraphs (D) and (E), respectively;
 (iii)by inserting after subparagraph (A) the following:  (B)the Attorney General may appoint or provide counsel to aliens in immigration proceedings;
 (C)at the beginning of the proceedings or as expeditiously as possible, the alien shall automatically receive a complete copy of the alien’s Alien File (commonly known as an A-file) and Form I–862 (commonly known as a Notice to Appear) in the possession of the Department of Homeland Security (other than documents protected from disclosure by privilege, including national security information referred to in subparagraph (D), law enforcement-sensitive information, and information prohibited from disclosure pursuant to any other provision of law) unless the alien waives the right to receive such documents by executing a knowing and voluntary written waiver in a language that he or she understands fluently;; and
 (iv)in subparagraph (D), as so redesignated, by striking , and and inserting ; and; and
 (B)by adding at the end the following:  (8)Failure to provide required documents to alienIn the absence of a waiver under paragraph (4)(C), a removal proceeding may not proceed until the alien—
 (A)has received the documents required under such paragraph; and (B)has been provided meaningful time to review and assess such documents..
							(2)Clarification regarding the authority of the attorney general to appoint
 counsel to aliens in immigration proceedingsSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended—
 (A)by striking In any and inserting the following:  (a)In generalIn any;
 (B)in subsection (a), as so designated— (i)by striking (at no expense to the Government); and
 (ii)by striking he shall and inserting the person shall; and
 (C)by adding at the end the following:  (b)Appointment of counsel (1)In generalThe Attorney General may appoint or provide counsel to aliens in any proceeding conducted under section 235(b), 236, 238, 240, or 241 or any other section of this Act.
 (2)Access to counselThe Secretary of Homeland Security shall facilitate access to counsel for aliens detained inside immigration detention and border facilities in any proceeding conducted under section 235(b), 236, 238, 240, or 241..
							(3)Appointment of counsel for children and vulnerable individuals
 (A)In generalSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362), as amended by paragraph (2), is further amended by adding at the end the following:
								
 (c)Children and vulnerable individualsNotwithstanding subsection (b), the Attorney General shall appoint counsel, at the expense of the Government if necessary, at the beginning of the proceedings or as expeditiously as possible, to represent in such proceedings any alien who has been determined by the Secretary of Homeland Security or the Attorney General to be—
 (1)a child; (2)a particularly vulnerable individual, such as—
 (A)a person with a disability; or (B)a victim of abuse, torture, or violence; or
 (3)an individual whose circumstances are such that the appointment of counsel is necessary to help ensure fair resolution and efficient adjudication of the proceedings.
 (d)Authorization of appropriationsThere is authorized to be appropriated to the Executive Office for Immigration Review of the Department of Justice such sums as may be necessary to carry out this section..
 (B)RulemakingThe Attorney General shall promulgate regulations to implement section 292(c) of the Immigration and Nationality Act, as added by subparagraph (A), in accordance with the requirements set forth in section 3006A of title 18, United States Code.
							(b)Access to counsel and legal orientation
 (1)Access to counsel at detention facilitiesThe Secretary shall provide access to counsel for all aliens held or detained in—
 (A)a facility under the supervision of U.S. Immigration and Customs Enforcement, U.S. Customs and Border Protection, or the Department of Health and Human Services; or
 (B)any private facility that contracts with the Federal Government to house, detain, or hold aliens.
							(2)Access to legal orientation programs
 (A)In generalThe Secretary, in consultation with the Attorney General, shall establish procedures to ensure that legal orientation programs are available for all aliens detained by the Department to inform such aliens of—
 (i)the basic procedures of immigration hearings; (ii)the rights of aliens relating to such hearings under Federal immigration law;
 (iii)information that may deter such aliens from filing frivolous legal claims; and
 (iv)any other information that the Attorney General considers appropriate, such as a contact list of potential legal resources and providers.
 (B)AccessAccess to legal orientation programs shall not be limited by the alien’s current immigration status, prior immigration history, or potential for immigration relief.
 (C)Role of nongovernmental organizationsThe Secretary, in consultation with the Attorney General, shall enter into 1 or more contracts with 1 or more nongovernmental community-based organizations for the provision of the legal orientation programs under this paragraph.
 (3)Immigration court information help deskThe Attorney General shall expand the existing Immigration Court Helpdesk pilot program to all detained and nondetained immigration courts.
 (4)Authorization of appropriationsThere is authorized to be appropriated to the Executive Office for Immigration Review of the Department of Justice such sums as may be necessary to carry out this subsection.
						(c)Report on access to counsel
 (1)ReportNot later than December 31 of each year, the Secretary, in consultation with the Attorney General, shall prepare and submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives regarding the extent to which aliens described in section 292(c) of the Immigration and Nationality Act, as added by subsection (a)(3)(A), have been provided access to counsel.
 (2)ContentsEach report submitted under paragraph (1) shall include, for the immediately preceding 1-year period, the number and percentage of aliens described in paragraphs (1), (2), and (3), respectively, of section 292(c) of the Immigration and Nationality Act, as added by subsection (a)(3)(A), who were represented by counsel, including information specifying—
 (A)the stage of the legal process at which the alien was represented; (B)whether the alien was in government custody; and
 (C)the number and percentage of aliens who received legal orientation presentations.
							CProtections for other vulnerable individuals
				121.Modification of physical presence requirements for aliens admitted in
		    special immigrant status for persons who have served as translators for the
		    Armed Forces
 (a)In generalSection 1059(e)(1) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note) is amended to read as follows:
						
							(1)In general
 (A)Continuous residenceA period of absence from the United States described in paragraph (2) shall not be considered to break any period for which continuous residence in the United States is required for naturalization under title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.).
 (B)Physical presenceIn the case of a lawful permanent resident, for an absence from the United States described in paragraph (2), the time spent outside of the United States in the capacity described in paragraph (2) shall be counted towards the accumulation of the required physical presence in the United States..
 (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the amendment made by section 1(c)(2) of the Act entitled An Act to increase the number of Iraqi and Afghani translators and interpreters who may be admitted to the United States as special immigrants, and for other purposes, approved June 15, 2007 (Public Law 110–36; 121 Stat. 227).
					122.Protection of stateless persons in the United States
 (a)In generalChapter 1 of title II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended by adding at the end the following:
						
							210A.Protection of stateless persons in the United States
 (a)Definition of stateless personIn this section, the term stateless person means an individual who is not a national of any state by operation of its law.
 (b)Designation of specific stateless groupsThe Secretary of Homeland Security, in consultation with the Secretary of State, may, in the discretion of the Secretary of Homeland Security, designate specific groups of individuals who are considered stateless persons, for purposes of this section.
								(c)Mechanisms for regularizing the status of stateless persons
									(1)Relief for certain individuals determined to be stateless
 personsThe Secretary of Homeland Security or the Attorney General shall provide lawful conditional resident status to an alien who—
 (A)is a stateless person who is present in the United States; (B)applies for such relief;
 (C)has not lost his or her nationality as a result of voluntary action after arrival in the United States, unless the loss was the result of duress, coercion, or a reasonable expectation that he or she had acquired or would acquire another nationality or citizenship; and
 (D)(i)is not inadmissible under paragraph (2) or (3) of section 212(a) based on criminal or national security grounds; and
 (ii)is not described in section 241(b)(3)(B)(i). (2)WaiversThe Secretary of Homeland Security or the Attorney General may waive any provisions under paragraph (2) or (3) of section 212(a) (other than subparagraph (B), (D)(ii), (E), (G), (H), or (I) of paragraph (2) or subparagraph (A), (B), (C), (E), or (F) of paragraph (3)) with respect to such an alien for humanitarian purposes, to assure family unity, or if it is otherwise in the public interest.
 (3)Submission of passport or travel documentAny alien who seeks relief under this section shall submit to the Secretary of Homeland Security or the Attorney General—
 (A)any available passport or travel document issued at any time to the alien (whether or not the passport or document has expired or been canceled, rescinded, or revoked); or
 (B)an affidavit, sworn under penalty of perjury— (i)stating that the alien has never been issued a passport or travel document; or
 (ii)identifying with particularity any such passport or travel document and explaining why the alien cannot submit it.
 (4)Employment authorizationThe Secretary of Homeland Security may authorize an alien who has applied for and is found prima facie eligible for or has been granted relief under paragraph (1) to engage in employment in the United States.
 (5)Travel documentsUpon request, the Secretary of Homeland Security shall provide an alien who has been granted lawful conditional resident status under paragraph (1) with a document that facilitates the alien’s ability to travel abroad and be admitted to the United States upon return, if otherwise admissible.
 (6)Treatment of spouse and childrenThe spouse or child of an alien who has been granted lawful conditional resident status under paragraph (1) shall, if not otherwise eligible for admission under paragraph (1), be granted lawful conditional resident status under this subsection if accompanying, or following to join, such alien if—
 (A)the spouse or child is admissible (except as otherwise provided in paragraph (2)) and is not described in section 241(b)(3)(B)(i); and
 (B)the qualifying relationship to the principal beneficiary existed on the date on which such alien was granted conditional lawful status.
										(d)Adjustment of status
 (1)Inspection and examinationAt the end of the 1-year period beginning on the date on which an alien has been granted conditional lawful status under subsection (c), the alien may apply for lawful permanent residence in the United States if—
 (A)the alien has been physically present in the United States for at least 1 year;
 (B)the alien's conditional lawful status has not been terminated by the Secretary of Homeland Security or the Attorney General, pursuant to such regulations as the Secretary or the Attorney General may prescribe; and
 (C)the alien has not otherwise acquired permanent resident status. (2)Requirements for adjustment of statusThe Secretary of Homeland Security or the Attorney General, under such regulations as the Secretary or the Attorney General may prescribe, shall adjust the status of an alien granted conditional lawful status under subsection (c) to that of an alien lawfully admitted for permanent residence if such alien—
 (A)is a stateless person; (B)properly applies for such adjustment of status;
 (C)has been physically present in the United States for at least 1 year after being granted conditional lawful status under subsection (c);
 (D)has not acquired permanent foreign residence that is substantially likely to result in the acquisition of citizenship; and
 (E)is admissible (except as otherwise provided under subsection (c)(2)) as an immigrant under this chapter at the time of examination of such alien for adjustment of status.
 (3)RecordUpon approval of an application under this subsection, the Secretary of Homeland Security or the Attorney General shall establish a record of the alien's admission for lawful permanent residence as of the date that is 1 year before the date of such approval.
 (e)Travel documentsUpon request, the Secretary of Homeland Security shall provide an alien lawfully admitted for permanent residence under subsection (d) with a document that facilitates the alien’s ability to travel abroad and be admitted to the United States upon return, if otherwise admissible.
								(f)Proving the claim
 (1)In generalIn determining an alien's eligibility for lawful conditional resident status or lawful permanent resident status under this section, the Secretary of Homeland Security or the Attorney General shall consider any credible evidence relevant to the application, including information from the Secretary of State, especially the Bureau of Population, Refugees, and Migration and the Bureau of Democracy, Human Rights, and Labor.
 (2)Burden of proofIn determining an alien’s eligibility for lawful conditional resident status or lawful permanent resident status under this section—
 (A)the applicant shall provide a full and truthful account of his or her legal status in any country in which the applicant was born or resided before entering the United States and submit all evidence reasonably available; and
 (B)the Secretary of Homeland Security shall obtain and submit to the immigration officer or immigration judge and the applicant or, as applicable, the applicant's counsel, all available evidence regarding the applicant’s legal status in the country of birth or prior residence.
										(g)Review
 (1)Administrative reviewNo appeal shall lie from the denial of an application by the Secretary of Homeland Security, but such denial will be without prejudice to the alien’s right to renew the application in proceedings under section 240.
									(2)Motions to reopen
 (A)In generalNotwithstanding any limitation imposed by law on motions to reopen removal, deportation, or exclusion proceedings, any individual who is eligible for relief under this section may file a motion to reopen proceedings in order to apply for relief under this section.
 (B)DeadlinesAny motion under subparagraph (A) shall be filed not later than the later of—
 (i)2 years after the date of the enactment of the Refugee Protection Act of 2019; or
 (ii)90 days after the date of entry of a final administrative order of removal, deportation, or exclusion.
 (C)Effect of other limitationsNo time or numerical limitation may be construed to restrict the filing of a motion to reopen under this section if such limitation is based on previously unavailable or changed facts or circumstances that would undermine an applicant’s access to nationality that was previously alleged by the Secretary of Homeland Security or the applicant.
										(h)Limitations
 (1)ApplicabilityExcept under paragraph (5) of subsection (c), the provisions of this section shall only apply to aliens present in the United States.
 (2)Savings provisionNothing in this section may be construed to authorize or require— (A)except under paragraphs (5) and (6) of subsection (c), the admission of any alien to the United States; or
 (B)the parole of any alien into the United States.. (b)Conforming amendmentSection 203(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(4)) is amended by inserting to aliens granted adjustment of status under section 210A(c) or after level,.
 (c)Clerical amendmentThe table of contents for the Immigration and Nationality Act is amended by inserting after the item relating to section 210 the following:
						Sec. 210A.
			Protection of stateless persons in the United
			    States..
					123.Protecting victims of terrorism from being defined as terrorists
 (a)Security and related groundsSection 212(a)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)) is amended to read as follows:
						
							(B)Terrorist activities
 (i)In generalAny alien who— (I)has engaged in a terrorist activity;
 (II)a consular officer, the Attorney General, or the Secretary of Homeland Security knows, or has reasonable grounds to believe, is engaged in or is likely to engage after entry in any terrorist activity (as defined in clause (iv));
 (III)has, under circumstances indicating an intention to cause death or serious bodily harm, incited terrorist activity;
 (IV)is a representative (as defined in clause (v)) of— (aa)a terrorist organization described in subclause (I) or (II) of clause (vi);
 (bb)a terrorist organization described in subclause (III) of such clause, and there are reasonable grounds for regarding the alien as a danger to the security of the United States; or
 (cc)a political, social, or other group that endorses or espouses terrorist activity;
 (V)is a member of a terrorist organization described in subclause (I) or (II) of clause (vi);
 (VI)is a member of a terrorist organization described in clause (vi)(III), unless the alien can demonstrate by clear and convincing evidence that the alien did not know, and should not reasonably have known, that the organization was a terrorist organization, and there are reasonable grounds for regarding the alien as a danger to the security of the United States;
 (VII)endorses or espouses terrorist activity or persuades others to endorse or espouse terrorist activity or to support a terrorist organization described in subclause (I) or (II) of clause (vi);
 (VIII)has received military-type training (as defined in section 2339D (c)(1) of title 18, United States Code) from or on behalf of any organization that, at the time the training was received, was a terrorist organization described in subclause (I) or (II) of clause (vi)), or was a terrorist organization described in subclause (III) of such clause and there are reasonable grounds for regarding the alien as a danger to the security of the United States; or
 (IX)is the spouse or child of an alien who is inadmissible under this subparagraph, if the activity causing the alien to be found inadmissible occurred within the last 5 years,
									is inadmissible. An alien who is an officer, official, representative, or
			spokesman of the Palestine Liberation Organization is considered, for
 purposes of this Act, to be engaged in a terrorist activity.(ii)ExceptionSubclause (IX) of clause (i) does not apply to a spouse or child— (I)who did not know or should not reasonably have known of the activity causing the alien to be found inadmissible under this section; or
 (II)who the consular officer or Attorney General has reasonable grounds to believe has renounced the activity causing the alien to be found inadmissible under this section.
 (iii)Terrorist activity definedIn this Act, the term terrorist activity means any activity that is unlawful under the laws of the place in which it is committed (or which, if it had been committed in the United States, would be unlawful under the laws of the United States or any State) and that involves any of the following:
 (I)The highjacking or sabotage of any conveyance (including an aircraft, vessel, or vehicle).
 (II)The seizing or detaining, and threatening to kill, injure, or continue to detain, another individual in order to compel a third person (including a governmental organization) to carry out or abstain from carrying out any act as an explicit or implicit condition for the release of the individual seized or detained.
 (III)A violent attack upon an internationally protected person (as defined in section 1116(b)(4) of title 18, United States Code) or upon the liberty of such person.
 (IV)An assassination. (V)The use, with the intent to endanger the safety of 1 or more individuals or to cause substantial damage to property, of any—
 (aa)biological agent, chemical agent, or nuclear weapon or device; or (bb)explosive, firearm, or other weapon or dangerous device (other than for mere personal monetary gain), with intent to endanger, directly or indirectly, the safety of one or more individuals or to cause substantial damage to property.
 (VI)A threat, attempt, or conspiracy to do any of the foregoing. (iv)Engage in terrorist activity definedIn this Act, the term engage in terrorist activity means, in an individual capacity or as a member of an organization—
 (I)to commit or to incite to commit, under circumstances indicating an intention to cause death or serious bodily injury, a terrorist activity;
 (II)to prepare or plan a terrorist activity; (III)to gather information on potential targets for terrorist activity;
 (IV)to solicit funds or other things of value for— (aa)a terrorist activity;
 (bb)a terrorist organization described in subclause (I) or (II) of clause (vi)(II); or
 (cc)a terrorist organization described in subclause (III) of such clause (unless the solicitor demonstrates by clear and convincing evidence that he did not know, and should not reasonably have known, that the organization was a terrorist organization) if there are reasonable grounds for regarding the solicitor as a danger to the security of the United States;
 (V)to solicit any individual— (aa)to engage in conduct otherwise described in this subsection;
 (bb)for membership in a terrorist organization described in subclause (I) or (II) of clause (vi); or
 (cc)for membership in a terrorist organization described in subclause (III) of such clause (unless the solicitor demonstrates by clear and convincing evidence that he did not know, and should not reasonably have known, that the organization was a terrorist organization) if there are reasonable grounds for regarding the solicitor as a danger to the security of the United States; or
 (VI)to commit an act that the actor knows, or reasonably should know, affords material support, including a safe house, transportation, communications, funds, transfer of funds or other material financial benefit, false documentation or identification, weapons (including chemical, biological, or radiological weapons), explosives, or training—
 (aa)for the commission of a terrorist activity; (bb)to any individual who the actor knows, or reasonably should know, has committed or plans to commit a terrorist activity;
 (cc)to a terrorist organization described in subclause (I) or (II) of clause (vi) or to any member of such an organization; or
 (dd)to a terrorist organization described in subclause (III) of such clause, or to any member of such an organization, unless the actor can demonstrate by clear and convincing evidence that the actor did not know, and should not reasonably have known, that the organization was a terrorist organization, if there are reasonable grounds for regarding the actor as a danger to the security of the United States.
 (v)Representative definedIn this paragraph, the term representative includes an officer, official, or spokesman of an organization, and any person who directs, counsels, commands, or induces an organization or its members to engage in terrorist activity.
 (vi)Terrorist organization definedIn this section, the term terrorist organization means an organization—
 (I)designated under section 219; (II)otherwise designated, upon publication in the Federal Register, by the Secretary of State in consultation with or upon the request of the Attorney General or the Secretary of Homeland Security, as a terrorist organization, after finding that the organization engages in the activities described in subclauses (I) through (VI) of clause (iv); or
 (III)that is a group of two or more individuals, whether organized or not, that engages in, or has a subgroup that engages in, the activities described in subclauses (I) through (VI) of clause (iv)..
					(b)Child soldiers
 (1)InadmissibilitySection 212(a)(3)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(G)) is amended—
 (A)by striking Any alien and inserting the following:  (i)In generalAny alien; and 
 (B)by adding at the end the following:  (ii)ApplicabilityClause (i) shall not apply to an alien who establishes that the actions giving rise to inadmissibility under such clause were committed under duress or carried out while the alien was younger than 18 years of age..
 (2)DeportabilitySection 237(a)(4)(F) of such Act (8 U.S.C. 1227(a)(4)(F)) is amended— (A)by striking Any alien and inserting the following:
								
 (i)In generalAny alien; and  (B)by adding at the end the following:
								
 (ii)ApplicabilityClause (i) shall not apply to an alien who establishes that the actions giving rise to deportability under such clause were committed under duress or carried out while the alien was younger than 18 years of age..
 (c)Temporary admission of nonimmigrantsSection 212(d)(3)(B)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(3)(B)(i)) is amended to read as follows:
						
 (B)(i)The Secretary of State, after consultation with the Attorney General and the Secretary of Homeland Security, or the Secretary of Homeland Security, after consultation with the Secretary of State and the Attorney General, may conclude, in such Secretary's sole, unreviewable discretion, that subsection (a)(3)(B) shall not apply to an alien or that subsection (a)(3)(B)(iii)(V)(cc) shall not apply to a group. The Secretary of State may not exercise discretion under this clause with respect to an alien after removal proceedings against the alien have commenced under section 240..
					124.Protection for aliens interdicted at sea
 (a)In generalSection 241(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1231(b)(3)), as amended by section 106, is amended—
 (1)in the paragraph heading, by striking to a country where alien’s life or freedom would be threatened and inserting or return if refugee’s life or freedom would be threatened or alien would be subjected to torture;
 (2)in subparagraph (A)— (A)by striking Notwithstanding and inserting the following:
								
 (i)Life or freedom threatenedNotwithstanding; and (B)by adding at the end the following:
								
 (ii)Asylum interviewNotwithstanding paragraphs (1) and (2), a United States officer may not return any alien interdicted or otherwise encountered in international waters or United States waters who has expressed a fear of return to his or her country of departure, origin, or last habitual residence—
 (I)until such alien has been granted a confidential interview by an asylum officer, in a language the alien claims to understand, to determine whether that alien has a well-founded fear of persecution because of the alien’s race, religion, nationality, membership in a particular social group, or political opinion, or because the alien would be subject to torture in that country; or
 (II)if an asylum officer has determined that the alien has such a well-founded fear of persecution or would be subject to torture in his or her country of departure, origin, or last habitual residence.;
 (3)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E), respectively; and
 (4)by inserting after subparagraph (A) the following:  (B)Protections for aliens interdicted in international or United States watersThe Secretary of Homeland Security shall issue regulations establishing a uniform procedure applicable to all aliens interdicted in international or United States waters that—
 (i)provides each alien— (I)a meaningful opportunity to express, through a translator who is fluent in a language the alien claims to understand, a fear of return to his or her country of departure, origin, or last habitual residence; and
 (II)in a confidential interview and in a language the alien claims to understand, information concerning the alien’s interdiction, including the ability of the alien to inform United States officers about any fears relating to the alien’s return or repatriation;
 (ii)provides each alien expressing such a fear of return or repatriation a confidential interview conducted by an asylum officer, in a language the alien claims to understand, to determine whether the alien’s return to his or her country of departure, origin, or last habitual residence is prohibited because the alien has a well-founded fear of persecution—
 (I)because of the alien’s race, religion, nationality, membership in a particular social group, or political opinion; or
 (II)because the alien would be subject to torture in that country; (iii)ensures that each alien can effectively communicate with United States officers through the use of a translator fluent in a language the alien claims to understand; and
 (iv)provides each alien who, according to the determination of an asylum officer, has a well-founded fear of persecution for the reasons specified in clause (ii), or who would be subject to torture, an opportunity to seek protection in—
 (I)a country other than the alien’s country of departure, origin, or last habitual residence in which the alien has family or other ties that will facilitate resettlement; or
 (II)if the alien has no such ties, a country that will best facilitate the alien’s resettlement, which may include the United States..
						(b)Conforming amendments
 (1)Section 240A(c)(5) of the Immigration and Nationality Act (8 U.S.C. 1229b(c)(5)) is amended by striking section 241(b)(3)(B)(i) and inserting section 241(b)(3)(C)(i).
 (2)Section 242(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1252(b)(4)) is amended, in the undesignated matter following subparagraph (D), by striking 241(b)(3)(C) and inserting 241(b)(3)(D).
						125.Enhanced protection for individuals seeking U visas,  T visas, and protection under VAWA
 (a)Employment authorization for T visa applicantsSection 214(o) (8 U.S.C. 1184(o)) is amended by adding at the end the following:
						
 (8)Notwithstanding any provision of this Act granting eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to an alien who has filed a petition for nonimmigrant status under section 101(a)(15)(T) on the date that is the earlier of—
 (A)the date on which the alien’s petition for such status is approved; or
 (B)a date determined by the Secretary that is not later than 180 days after the date on which such alien filed such petition..
					(b)Increased accessibility and employment authorization for U visa
 applicantsSection 214(p) of the Immigration and Nationality Act (8 U.S.C. 1184(p)) is amended—
 (1)in paragraph (2)(A), by striking 10,000 and inserting 20,000; and
 (2)in paragraph (6), by striking the last sentence; and (3)by adding at the end the following:
							
 (8)Employment authorizationNotwithstanding any provision of this Act granting eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to an alien who has filed an application for nonimmigrant status under section 101(a)(15)(U) on the date that is the earlier of—
 (A)the date on which the alien’s application for such status is approved; or
 (B)a date determined by the Secretary that is not later than 180 days after the date on which such alien filed such application..
						(c)Prohibition on removal of certain victims with pending petitions and
		    applications
 (1)In generalSection 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) is amended—
 (A)by redesignating subsection (e) as subsection (f); and (B)by inserting after subsection (d) the following:
								
									(e)Prohibition on removal of certain victims with pending petitions and
			applications
 (1)In generalAn alien described in paragraph (2) shall not be removed from the United States under this section or any other provision of law until there is a final denial of the alien’s application for status after the exhaustion of administrative and judicial review.
 (2)Aliens describedAn alien described in this paragraph is an alien who—
 (A)has a pending application or petition under—
 (i)subparagraph (T) or (U) of section 101(a)(15);
 (ii)section 106; (iii)section 240A(b)(2); or
 (iv)section 244(a)(3) (as in effect on March 31, 1997); or
 (B)is a VAWA self-petitioner, as defined in section 101(a)(51), and has a pending application for relief under a provision referred to in any of subparagraphs (A) through (G) of such section..
 (2)Conforming amendmentSection 240(b)(7) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)(7)) is amended by striking subsection (e)(1) and inserting subsection (f).
						(d)Prohibition on detention of certain victims with pending petitions and
 applicationsSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended by adding at the end the following:
						
							(f)Prohibition on detention of certain victims with pending petitions and
			applications
								(1)Presumption of release
 (A)In generalNotwithstanding any other provision of this Act, there shall be a presumption that an alien described in paragraph (2) should be released from detention.
 (B)RebuttalThe Secretary of Homeland Security may rebut the presumption of release based on clear and convincing evidence, including credible and individualized information, that—
 (i)the use of alternatives to detention will not reasonably ensure the appearance of the alien at removal proceedings; or
 (ii)the alien is a threat to another person or the community.
 (C)Pending criminal chargeA pending criminal charge against an alien may not be the sole factor to justify the continued detention of the alien.
 (2)Alien describedAn alien described in this paragraph is an alien who— (A)has a pending application under—
 (i)subparagraph (T) or (U) of section 101(a)(15);
 (ii)section 106; (iii)section 240A(b)(2); or
 (iv)section 244(a)(3) (as in effect on March 31, 1997); or
 (B)is a VAWA self-petitioner, as defined in section 101(a)(51), and has a pending petition for relief under a provision referred to in any of subparagraphs (A) through (G) of such section..
					DProtections relating to removal, detention, and prosecution
				131.Prevention of erroneous in absentia orders of removal
 (a)Written record of addressSection 239(a) of the Immigration and Nationality Act (8 U.S.C. 1229(a)) is amended—
 (1)in paragraph (1)(F), by inserting the Secretary of Homeland Security or before the Attorney General each place such term appears; and
 (2)in paragraph (2)(A) by striking the alien or to the alien’s counsel of record and inserting the alien and to the alien’s counsel of record..
 (b)Removal in absentia and rescission of removal ordersSection 240(b) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)) is amended—
 (1)in paragraph (5)— (A)by amending subparagraph (A) to read as follows—
								
									(A)Removal in absentia
 (i)In generalAny alien who, after a proceeding under this section is rescheduled by an immigration judge due to the alien’s failure to attend such proceeding, and written notice required under paragraph (1) or (2) of section 239(a) has been provided to the alien and the alien’s counsel of record, does not attend a proceeding under this section, may be ordered removed in absentia if the Department of Homeland Security establishes by clear, unequivocal, and convincing evidence that—
 (I)sufficient written notice was so provided; (II)the alien is removable; and
 (III)in the case of an alien required to periodically report to the Department of Homeland Security, the alien has demonstrated a pattern of failing to report.
 (ii)Sufficient noticeThe written notice by the Secretary of Homeland Security or the Attorney General shall be considered sufficient for purposes of this subparagraph if—
 (I)the notice includes— (aa)the accurate date, time, and court location at which the alien is required to appear; and
 (bb)the date on which the notice was issued; (II)the notice is provided at the most recent complete physical address provided under section 239(a); and
 (III)the certificate of service for the notice indicates that oral notice and a recitation of the consequences of failure to appear were provided—
 (aa)in the native language of the alien; or (bb)in a language the alien understands.; and
 (B)by amending paragraph (C) to read as follows:  (C)Rescission of order (i)In generalSuch an order may be rescinded only—
 (I)upon a motion to reopen filed at any time after the date of the order of removal if the alien demonstrates that the failure to appear was because of exceptional circumstances;
 (II)upon a motion to reopen filed at any time if the alien demonstrates that the alien did not receive notice in accordance with paragraph (1) or (2) of section 239(a) or the alien demonstrates that the alien was in Federal or State custody and the failure to appear was through no fault of the alien;
 (III)in the case of an alien who is a minor child, upon a motion to reopen filed at any time; or
 (IV)upon a motion to reopen filed at any time if the alien has a pending application for asylum, withholding of removal, or protection under the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984, or demonstrates that he or she has a credible claim to any such protection.
 (ii)Stay of removalThe filing of the motion to reopen described in clause (i) shall stay the removal of the alien pending disposition of the motion by the immigration judge.; and 
 (2)by adding at the end the following:  (8)Check-in historyBefore an immigration judge conducts a proceeding under this section, the Secretary of Homeland Security shall report to the immigration judge the extent to which the alien has complied with any requirement to report periodically the whereabouts of the alien to the Secretary of Homeland Security..
 132.Scope and standard for review of removal ordersSection 242(b) of the Immigration and Nationality Act (8 U.S.C. 1252(b)) is amended—
 (1)in paragraph (1)— (A)by striking The petition and inserting the following:
							
 (A)In generalThe petition; and (B)by adding at the end the following:
							
 (B)Prohibition on removalAn alien shall not be removed during such 30-day period unless the alien indicates in writing that he or she wishes to be removed before the expiration of such period..
 (2)by striking paragraph (4) and inserting the following:
						
							(4)Scope and standard for review
 (A)In generalExcept as provided in paragraph (5)(B), the court of appeals shall sustain a final decision ordering removal unless it is contrary to law, an abuse of discretion, or not supported by substantial evidence.
 (B)Decision based on administrative recordThe court of appeals shall decide the petition based solely on the administrative record on which the order of removal is based.
								(C)Availability of review
 (i)In generalThe court of appeals shall maintain jurisdiction to review discretionary determinations arising in a claim for asylum.
 (ii)Jurisdiction over denialsNotwithstanding section 242(a)(2)(C), the court of appeals shall maintain jurisdiction to review all denials of requests for withholding of removal under to section 241(b)(3) or protection under the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984..
					133.Presumption of liberty for asylum seekers
					(a)Custody determination
						(1)Initial determination
 (A)In generalWith respect to an alien who has expressed fear of returning to his or her home country or an intent to apply for asylum in the United States, the Secretary shall make an initial written custody determination with respect to the alien and provide the determination to the alien not later than 48 hours after, as applicable—
 (i)the Secretary takes the alien into custody; or (ii)in the case of an alien already in the custody of the Secretary, the alien expresses such fear or intent.
 (B)Least restrictive conditionsA custody determination under this paragraph shall impose the least restrictive conditions if the Secretary determines that the release of an alien—
 (i)will not reasonably ensure the appearance of the alien as required; or (ii)will endanger the safety of any other person or the community.
 (C)ApplicabilityThis paragraph shall not apply to unaccompanied alien children (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279g)).
							(2)Presumption of release
 (A)In generalIn a hearing under this subsection, there shall be a presumption that the alien should be released.
 (B)RebuttalThe Secretary may rebut the presumption of release based on clear and convincing evidence, including credible and individualized information, that—
 (i)the use of alternatives to detention, including release on recognizance or on a reasonable bond, will not reasonably ensure the appearance of the alien at removal proceedings; or
 (ii)the alien is a threat to another person or the community.
 (C)Pending criminal chargeA pending criminal charge against an alien may not be the sole factor to justify the continued detention of the alien.
 (D)Evidence of identityThe inability of an alien to reasonably provide government-issued evidence of identity, including the inability of the alien to contact the government of the country of nationality of the alien so as not to alert such government of the whereabouts of the alien, may not be the sole factor to justify the continued detention of the alien.
 (E)Pre-existing community tiesA lack of pre-existing community ties in the United States shall not preclude the release of an alien.
							(b)Least restrictive conditions required
 (1)In generalIf the Secretary or an immigration judge determines, pursuant to a hearing under this section, that the release of an alien will not reasonably ensure the appearance of the alien as required or will endanger the safety of any other person or the community, the Secretary or the immigration judge shall order the least restrictive conditions or combination of conditions that the Secretary or judge determines will reasonably ensure the appearance of the alien and the safety of any other person and the community, which may include—
 (A)release on recognizance; (B)secured or unsecured release on bond; or
 (C)participation in a program described in subsection (d).
 (2)Monthly reviewAny condition assigned to an alien under paragraph (1) shall be reviewed by an immigration judge on a monthly basis.
						(c)Special rule for vulnerable persons and primary caregivers
 (1)In generalIn the case that the alien who is the subject of a custody determination under this section is a vulnerable person or a primary caregiver, the alien may not be detained unless the Secretary demonstrates, in addition to the requirements under subsection (a)(2), that it is unreasonable or not practicable to place the individual in a community-based supervision program.
 (2)DefinitionsIn this subsection: (A)Material witnessThe term material witness means an individual who presents a declaration to an attorney investigating, prosecuting, or defending the workplace claim or from the presiding officer overseeing the workplace claim attesting that, to the best of the declarant’s knowledge and belief, reasonable cause exists to believe that the testimony of the individual will be relevant to the outcome of the workplace claim.
 (B)Primary caregiverThe term primary caregiver means a person who is established to be a caregiver, parent, or close relative caring for or traveling with a child.
 (C)Vulnerable personThe term vulnerable person means an individual who— (i)is under 21 years of age or over 60 years of age;
 (ii)is pregnant; (iii)identifies as lesbian, gay, bisexual, transgender, or intersex;
 (iv)is a victim or witness of a crime; (v)has filed a nonfrivolous civil rights claim in Federal or State court;
 (vi)has filed, or is a material witness to, a bonafide workplace claim; (vii)has a serious mental or physical illness or disability;
 (viii)has been determined by an asylum officer in an interview conducted under section 235(b)(1)(B) to have a credible fear of persecution or torture;
 (ix)has limited English language proficiency and is not provided access to appropriate and meaningful language services in a timely fashion; or
 (x)has been determined by an immigration judge or the Secretary of Homeland Security to be experiencing severe trauma or to be a survivor of torture or gender-based violence, based on information obtained during intake, from the alien’s attorney or legal service provider, or through credible self-reporting.
 (D)Workplace claimThe term workplace claim means any written or oral claim, charge, complaint, or grievance filed with, communicated to, or submitted to the employer, a Federal, State, or local agency or court, or an employee representative related to the violation of applicable Federal, State, and local labor laws, including laws concerning wages and hours, labor relations, family and medical leave, occupational health and safety, civil rights, or nondiscrimination.
							(d)Alternatives to detention
 (1)In generalThe Secretary shall establish programs that provide alternatives to detaining aliens, which shall offer a continuum of supervision mechanisms and options, including community-based supervision programs and community support.
 (2)Contracts with nongovernmental organizationsThe Secretary shall contract with nongovernmental community-based organizations to provide services for programs under paragraph (1), including case management services, appearance assistance services, and screenings of detained aliens.
						(3)Individualized determination required
 (A)In generalIn determining whether to order an alien to participate in a program under this subsection, the Secretary or an immigration judge, as applicable, shall make an individualized determination with respect to the appropriate level of supervision for the alien.
 (B)LimitationParticipation in a program under this subsection may not be ordered for an alien for whom it is determined that release on reasonable bond or recognizance—
 (i)will reasonably ensure the appearance of the alien as required; and (ii)will not pose a threat to any other person or the community.
								(e)Regular review of custody determinations and conditions of release
 (1)TimingIn the case of an alien who seeks to challenge the initial custody determination under subsection (a)(1), not later than 72 hours after the initial custody determination, the alien shall be provided with the opportunity for a hearing before an immigration judge to determine whether the alien should be detained.
 (2)Subsequent determinationsAn alien who is detained under this section shall be provided with a de novo custody determination hearing under this subsection—
 (A)every 60 days; and (B)on a showing of—
 (i)changed circumstances; or (ii)good cause for such a hearing.
								134.Procedures for ensuring accuracy and verifiability of sworn statements taken
		    pursuant to expedited removal authority
 (a)In generalThe Secretary shall establish quality assurance procedures to ensure the accuracy and verifiability of signed or sworn statements taken by employees of the Department exercising expedited removal authority under section 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)).
					(b)Recording of interviews
 (1)In generalAny sworn or signed written statement taken from an alien as part of the record of a proceeding under section 235(b)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(A)) shall be accompanied by a recording of the interview that served as the basis for such sworn statement.
 (2)ContentThe recording shall include— (A)a reading of the entire written statement to the alien in a language that the alien claims to understand; and
 (B)the verbal affirmation by the alien of the accuracy of— (i)the written statement; or
 (ii)a corrected version of the written statement. (3)FormatThe recording shall be made in video, audio, or other equally reliable format.
 (4)EvidenceRecordings of interviews under this subsection may be considered as evidence in any further proceedings involving the alien.
						(c)Exemption authority
 (1)Exempted facilitiesSubsection (b) shall not apply to interviews that occur at detention facilities exempted by the Secretary under this subsection.
 (2)CriteriaThe Secretary, or a designee of the Secretary, may exempt any detention facility if compliance with subsection (b) at that facility would impair operations or impose undue burdens or costs.
 (3)ReportThe Secretary shall annually submit to Congress a report that identifies the facilities that have been exempted under this subsection.
 (4)No private cause of actionNothing in this subsection may be construed to create a private cause of action for damages or injunctive relief.
 (d)InterpretersThe Secretary shall ensure that a professional fluent interpreter is used if—
 (1)the interviewing officer is not certified by the Department to speak a language understood by the alien; and
 (2)there is no other Federal Government employee available who is able to interpret effectively, accurately, and impartially.
 135.Inspections by immigration officersSection 235(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1225(a)(3)) is amended—
 (1)by striking All aliens and inserting the following:  (A)In generalAll aliens;; and 
 (2)by adding at the end the following:  (B)ProhibitionAn immigration officer may not turn back, instruct to return at a later time, refuse to inspect, or otherwise reject in any manner whatsoever an applicant for admission at a port of entry who indicates—
 (i)an intent to apply for asylum under section 208; or (ii)a fear of persecution..
					136.Study on effect on asylum claims of expedited removal provisions, practices,
		    and procedures
					(a)Study
 (1)In generalThe Commission shall conduct a study to determine whether immigration officers are engaging in conduct described in paragraph (2).
 (2)Conduct describedThe conduct described in this paragraph is the following: (A)Improperly encouraging an alien to withdraw or retract an asylum claim.
 (B)Incorrectly failing to refer an alien for an interview by an asylum officer to determine whether the alien has a credible fear of persecution, including failing to record the expression of an alien of fear of persecution or torture.
 (C)Incorrectly removing an alien to a country in which the alien may be persecuted.
 (D)Detaining an alien improperly or under inappropriate conditions. (E)Improperly separating a family unit after a member of the family unit has expressed a credible fear of persecution.
 (F)Improperly referring an alien for processing under an enforcement or deterrence program, such as the consequence delivery system.
 (b)ReportNot later than 2 years after the date on which the Commission initiates the study under subsection (a), the Commission shall submit to the appropriate committees of Congress a report describing the results of the study.
					(c)Staffing
						(1)Agency employees
 (A)IdentificationThe Commission may identify employees of the Department of Homeland Security, the Department of Justice, and the Government Accountability Office who have significant expertise and knowledge of refugee and asylum issues.
 (B)DesignationAt the request of the Commission, the Secretary, the Attorney General, and the Comptroller General of the United States shall authorize the employees identified under subparagraph (A) to assist the Commission in conducting the study under subsection (a).
 (2)Additional staffThe Commission may hire additional staff and consultants to conduct the study under subsection (a).
						(3)Access to proceedings
 (A)In generalExcept as provided in subparagraph (B), the Secretary and the Attorney General shall provide staff designated under paragraph (1)(B) or hired under paragraph (2) with unrestricted access to all stages of all proceedings conducted under section 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)).
 (B)ExceptionsThe Secretary and the Attorney General may not permit unrestricted access under subparagraph (A) if—
 (i)the alien subject to a proceeding under such section 235(b) objects to such access; or
 (ii)the Secretary or Attorney General determines that the security of a particular proceeding would be threatened by such access.
 (d)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Homeland Security, the Committee on the Judiciary, and the Committee on Foreign Affairs of the House of Representatives.
 (2)CommissionThe term Commission means the United States Commission on International Religious Freedom.
 (3)Credible fear of persecutionThe term credible fear of persecution has the meaning given the term in section 235(b)(1)(B)(v) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)(v)).
 (4)Immigration officerThe term immigration officer means an immigration officer performing duties under section 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)) with respect to aliens who—
 (A)are apprehended after entering the United States; (B)may be eligible to apply for asylum under section 208 of that Act (8 U.S.C. 1158); or
 (C)may have a credible fear of persecution.
							137.Alignment with Refugee Convention obligations by prohibiting criminal
		    prosecution of refugees
 (a)In generalAn alien who has expressed a credible or reasonable fear of persecution, filed an application for asylum, withholding of removal, or protection under the Convention against Torture and Other Cruel, Inhumane or Degrading Treatment or Punishment, done at New York December 10, 1984, or expressed an intent to file such an application, may not be prosecuted under section 275(a) or 276(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a), 1326(a)) until the earlier of—
 (1)the date on which any such application has been finally adjudicated and denied, including any appeals of such denial; or
 (2)in the case of an alien who expresses an intent to file such an application, the date on which any applicable time limitation for the filing of such an application under section 208 of such Act has ended with an application being filed.
 (b)Affirmative defenseIf an alien is prosecuted under section 275(a) or 276(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a) and 1326(a)) in violation of subsection (a), it shall be a defense that the alien has expressed a credible or reasonable fear of persecution, has filed an application for asylum or another form of protection, and such application has not been finally adjudicated and denied, including any appeals of such denial.
 (c)Treaty obligationsIn accordance with the treaty obligations of the United States under Article 31 of the Convention Relating to the Status of Refugees, done at Geneva July 28, 1951 (as made applicable by the Protocol Relating to the Status of Refugees, done at New York January 31, 1967 (19 UST 6223)), an alien who has been granted asylum or withholding of removal under the Immigration and Nationality Act (8 US.C. 1101 et seq.) may not be prosecuted under section 275(a) or 276(a) of that Act (8 U.S.C. 1325(a) and 1326(a)).
					ERefugee resettlement 
				141.Prioritization of family reunification in refugee resettlement
		    process
 (a)In generalThe Secretary of State shall prioritize the cases of persons referred by the United Nations High Commissioner for Refugees, groups of special humanitarian concern to the United States under subsection (a)(1) of section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), and refugees seeking reunification with relatives living in the United States, regardless of the nationality of such refugees.
					(b)Regulations
 (1)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall promulgate regulations to ensure that an individual seeking admission to the United States as a refugee shall not be excluded from being interviewed for refugee status based on—
 (A)a close family relationship to a citizen or lawful permanent resident of the United States;
 (B)a potential qualification of the individual for an immigrant visa; or (C)a pending application by the individual for admission to the United States.
 (2)Simultaneous considerationThe regulations promulgated under paragraph (1) shall ensure that an applicant for admission as a refugee is permitted to pursue simultaneously admission to the United States—
 (A)as a refugee; and (B)under any visa category for which the applicant may be eligible.
 (c)Notice of separate travelIn the case of an applicant for admission under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) the application of whom is placed on hold for more than three months and one or more members of the family of the applicant have separate pending applications for admission under such section, the Secretary of Homeland Security shall—
 (1)notify any individual on that case who is eligible to travel separately of the option to separate the case of the individual from the family unit; and
 (2)permit the individual to travel based on the satisfaction by the individual of all security and other requirements for a refugee application.
						(d)Use of embassy referrals
 (1)In generalThe Secretary of State shall set forth a plan to ensure that each United States embassy and consulate is equipped and enabled to refer individuals in need of resettlement to the United States refugee admissions program.
 (2)TrainingThe Secretary of State shall undertake training for embassy personnel to ensure that each embassy and consulate has sufficient knowledge and expertise to carry out this paragraph.
 142.Numerical goals for annual refugee admissionsSection 207 of the Immigration and Nationality Act (8 U.S.C. 1157) is amended—
 (1)in subsection (a)— (A)by striking paragraph (1);
 (B)by redesignating paragraphs (2) and (4) as paragraphs (1) and (6), respectively;
 (C)in paragraph (1), as so redesignated— (i)by inserting (A) before Except as provided;
 (ii)by striking after fiscal year 1982; (iii)by striking is justified and all that follows through interest. and inserting “is—
								
 (i)justified by humanitarian concerns or otherwise in the national interest; and
 (ii)not less than 95,000.; and (iv)by adding at the end the following—
								
 (B)If the President does not issue a determination under this paragraph before the beginning of a fiscal year, the number of refugees who may be admitted under this section shall be 95,000.
 (2)Each officer of the Federal Government responsible for refugee admissions or refugee resettlement shall treat a determination under paragraph (1) and subsection (b) as the numerical goals for refugee admissions under this section for the applicable fiscal year.; 
 (D)by inserting after paragraph (3) the following:  (4)In making a determination under paragraph (1), the President shall consider the number of refugees who, during the calendar year beginning immediately after the beginning of the applicable fiscal year, are in need of resettlement in a third country, as determined by the United Nations High Commissioner for Refugees in the most recently published projected global resettlement needs report.
 (5)The President shall determine regional allocations for admissions under this subsection, that—
 (A)shall consider the projected needs identified by the United Nations High Commissioner for Refugees in the projected global resettlement needs report for the calendar year beginning immediately after the beginning of the applicable fiscal year; and
 (B)shall include an unallocated reserve that the Secretary of State, after notifying the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives, may use for 1 or more regions in which the need for additional refugee admissions arises.; 
 (E)in paragraph (6), as so redesignated, by striking (beginning with fiscal year 1992); and
 (F)by adding at the end the following:  (7)All officers of the Federal Government responsible for refugee admissions or refugee resettlement shall treat the determinations made under this subsection and subsection (b) as the refugee admissions goal for the applicable fiscal year.; and
 (2)by adding at the end the following:  (g)Quarterly reports on admissionsNot later than 15 days after the last day of each quarter, the President shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes the following:
								(1)Refugees admitted
 (A)The number of refugees admitted to the United States during the preceding quarter.
 (B)The number of refugees admitted to the United States during the preceding quarter, expressed as a percentage of the number of refugees authorized to be admitted in accordance with the determinations under subsections (a) and (b) for the applicable fiscal year.
 (C)The cumulative number of refugees admitted to the United States during the applicable fiscal year, as of the last day of the preceding quarter.
 (D)The number of refugees to be admitted to the United States during the remainder of the applicable fiscal year so as to achieve the numerical goals set forth in the determinations under subsections (a) and (b) for such fiscal year.
 (E)The number of refugees from each region admitted to the United States during the preceding quarter, expressed as a percentage of the allocation for each region under subsection (a)(5) for the applicable fiscal year.
									(2)Aliens with security advisory opinions
 (A)The number of aliens, by nationality, for whom a Security Advisory Opinion has been requested who were security-cleared during the preceding quarter, expressed as a percentage of all cases successfully adjudicated by the Director of U.S. Citizenship and Immigration Services in the applicable fiscal year.
 (B)The number of aliens, by nationality, for whom a Security Advisory Opinion has been requested who were admitted to the United States during the preceding quarter.
									(3)Circuit rides
 (A)For the preceding quarter— (i)the number of Refugee Corps officers deployed on circuit rides, expressed as a percentage of the overall number of Refugee Corps officers;
 (ii)the number of individuals interviewed— (I)on each circuit ride; and
 (II)at each circuit ride location; (iii)the number of circuit rides; and
 (iv)for each circuit ride— (I)the duration of the circuit ride;
 (II)the average number of interviews conducted daily on the circuit ride; and
 (III)the percentages of interviews conducted for— (aa)individuals who require Security Advisory Opinions; and
 (bb)individuals who do not require Security Advisory Opinions. (B)For the subsequent quarter—
 (i)the number of circuit rides scheduled; and (ii)the number of circuit rides planned.
 (4)ProcessingFor the preceding quarter— (A)the average number of days between—
 (i)the date on which an individual is identified by the United States Government as a refugee; and
 (ii)the date on which such individual is interviewed by the Secretary of Homeland Security;
 (B)the average number of days between— (i)the date on which an individual identified by the United States Government as a refugee is interviewed by the Secretary of Homeland Security; and
 (ii)the date on which such individual is admitted to the United States; and
 (C)with respect to individuals identified by the United States Government as refugees who have been interviewed by the Secretary of Homeland Security, the approval, denial, and hold rates for the applications for admission of such individuals, by nationality.
									(5)Plan and additional information
 (A)A plan that describes the procedural or personnel changes necessary to ensure the admission of the number of refugees authorized to be admitted to the United States in accordance with determinations under subsections (a) and (b), including a projection of the number of refugees to be admitted to the United States each month so as to achieve the numerical goals set forth in such determinations.
 (B)Additional information relating to the pace of refugee admissions, as determined by the President.
 (h)Rule of constructionNothing in this section may be construed— (1)to inhibit the expeditious processing of refugee and asylum applications;
 (2)to restrict the authority of the Secretary of Homeland Security to admit aliens to the United States under any other Act; or
 (3)to prevent the executive branch from increasing the numerical goal of refugee admissions or regional allocations based on emerging or identified resettlement needs during and throughout the fiscal year.. 
 143.Reform of refugee admissions consultation processSection 207(e) of the Immigration and Nationality Act (8 U.S.C. 1157(e)) is amended—
 (1)by redesignating paragraphs (1) through (7) as subparagraphs (A) through (G), respectively;
 (2)in the matter preceding subparagraph (A), as so redesignated—
 (A)by inserting (1) after (e); and
 (B)by inserting , which shall be commenced not later than May 1 of each year and continue periodically throughout the remainder of the year, if necessary, after discussions in person;
 (3)in the undesignated matter following subparagraph (G), as so redesignated, by striking To the extent possible, and inserting the following:
						
 (2)To the extent possible; and (4)by adding at the end the following:
						
 (3)(A)The plans referred to in paragraph (1)(C) shall include estimates of—
 (i)the number of refugees the President expects to have ready to travel to the United States at the beginning of the fiscal year;
 (ii)the number of refugees and the stipulated populations the President expects to admit to the United States in each quarter of the fiscal year; and
 (iii)the number of refugees the President expects to have ready to travel to the United States at the end of the fiscal year.
 (B)The Secretary of Homeland Security shall ensure that an adequate number of refugees are processed during the fiscal year to fulfill the refugee admissions goals under subsections (a) and (b).
 (C)In fulfilling the requirements of this subsection, the President shall—
 (i)establish specific objectives or measurements for the integration of refugees admitted to the United States; and
 (ii)submit an annual report to Congress on the integration of resettled refugees on the basis of such objectives or measurements..
					144.Designation of certain groups of refugees for resettlement and admission of
		    refugees in emergency situations
 (a)Admission of emergency situation refugeesSection 207(c) of the Immigration and Nationality Act (8 U.S.C. 1157(c)), as amended by section 111(b), is further amended—
 (1)by striking the subsection designation and all that follows through immigrant under this Act. in paragraph (1) and inserting the following:
							
 (c)(1)(A)Subject to the numerical established pursuant to subsections (a) and (b), the Secretary of Homeland Security may, in the Secretary's discretion and pursuant to such regulations as the Secretary may prescribe, admit any refugee who is not firmly resettled in any foreign country, is determined to be of special humanitarian concern to the United States, and is admissible (except as provided under subsection (b) and (c) of section 209) as an immigrant under this Act. Notwithstanding any numerical limitations specified in this Act, any alien admitted under this paragraph shall be regarded as lawfully admitted to the United States for permanent residence as of the date of such alien’s admission to the United States.
 (B)(i)The President, upon a recommendation of the Secretary of State made in consultation with the Secretary of Homeland Security, and after appropriate consultation, may designate specifically defined groups of aliens—
 (I)whose resettlement in the United States is justified by humanitarian concerns or is otherwise in the national interest; and
 (II)who— (aa)share common characteristics that identify them as targets of—
 (AA)persecution on account of race, religion, nationality, membership in a particular social group, or political opinion; or
 (BB)other serious harm; or (bb)having been identified as targets as described in item (aa), share a common need for resettlement due to a specific vulnerability.
 (ii)An alien who establishes membership in a group designated under clause (i) to the satisfaction of the Secretary of Homeland Security shall be considered a refugee for purposes of admission as a refugee under this section unless the Secretary determines that such alien ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion.
 (iii)A designation under clause (i) is for purposes of adjudicatory efficiency and may be revoked by the President at any time after notification to Congress.
 (iv)Categories of aliens established under section 599D of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167; 8 U.S.C. 1157 note)—
 (I)shall be designated under clause (i) until the end of the first fiscal year commencing after the date of the enactment of the Refugee Protection Act of 2019; and
 (II)shall be eligible for designation thereafter at the discretion of the President.
 (v)The admission of an alien under this subparagraph shall count against the refugee admissions goal under subsection (a).
 (vi)A designation under clause (i) shall not influence decisions to grant to any alien asylum under section 208, protection under section 241(b)(3), or protection under the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984.
 (vii)A decision to deny admission under this section to an alien who establishes to the satisfaction of the Secretary that the alien is a member of a group designated under clause (i)—
 (I)shall be in writing; and (II)shall cite the specific applicable provision of this Act upon which such denial is based, including—
 (aa)the facts underlying the determination; and (bb)whether there is a waiver of inadmissibility available to the alien.; 
 (2)by striking paragraph (3); and (3)by redesignating paragraph (4) as paragraph (3).
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the first day of the first fiscal year that begins after the date of the enactment of this Act.
 145.Refugee resettlement; radius requirementsThe Bureau of Population, Refugees, and Migration shall not require a refugee to be resettled within a prescribed radius of a refugee resettlement office.
				146.Study and report on contributions by refugees to the United States
 (a)In generalNot later than 2 years after the date of the enactment of this Act, and not less frequently than every 5 years thereafter, the Comptroller General of the United States shall conduct a study on the economic, social, and other contributions that refugees make to the United States.
 (b)Matters To be includedThe study conducted under subsection (a) shall include the following: (1)An assessment of economic contributions made by refugees, including—
 (A)during the first year, 5 years, 10 years, and 20 years following the arrival of a refugee in the United States—
 (i)a description of industries in which the most refugees work; (ii)an analysis of the economic and spending power of refugees;
 (iii)the rate of home ownership of refugees; (iv)the estimated net amount of revenue refugees contribute to the United States, as compared to the cost of government benefits accessed by refugees; and
 (v)the estimated gross amount of taxes refugees contribute;
 (B)the estimated rate of entrepreneurship of refugees during the first year, 5 years, 10 years, and 20 years after the arrival of a refugee;
 (C)the number of jobs created by refugee businesses; and (D)the labor markets for which refugees fill critical gaps.
 (2)An assessment of the rate of refugee self-sufficiency and a description of unmet needs and outcomes, including—
 (A)the manner in which the Office of Refugee Resettlement defines self-sufficiency;
 (B)an assessment as to whether such definition is adequate in addressing refugee needs in the United States;
 (C)an analysis of the unmet needs and outcomes of refugees; and (D)an evaluation of the budgetary resources of the Office of Refugee Resettlement and a projection of the amount of additional resources necessary to fully address the unmet needs of refugees and all other populations within the mandate of the Office of Refugee Resettlement, with respect to self-sufficiency.
 (3)Recommendations on ways in which the Office of Refugee Resettlement may improve the rate of self-sufficiency, outcomes, and the domestic refugee program with respect to the matters assessed under paragraphs (1) and (2).
 (c)ReportNot later than 30 days after date on which a study under subsection (a) is completed, the Comptroller General shall submit to Congress a report that describes the results of the study.
					147.Update of reception and placement grants
 (a)In generalBeginning with fiscal year 2020, not later than 30 days before the beginning of each fiscal year, the Secretary of State shall notify Congress of the amount of funds that the Secretary of State plans to provide to national resettlement agencies in reception and placement grants during the following fiscal year.
 (b)RequirementsIn setting the amount of such grants, the Secretary of State shall ensure that—
 (1)the grant amount for each fiscal year is adjusted to provide adequately for the anticipated initial resettlement needs of refugees, including adjusting the amount for inflation and the cost of living;
 (2)a sufficient portion of such amount is provided at the beginning of the fiscal year to each national resettlement agency to ensure adequate local and national capacity to serve the initial resettlement needs of the number of refugees the Secretary of State anticipates each such resettlement agency will resettle during the fiscal year; and
 (3)additional amounts are provided to each national resettlement agency promptly on the arrival of refugees that, exclusive of the amounts provided under paragraph (2), are sufficient to meet the anticipated initial resettlement needs of such refugees and support local and national operational costs in excess of the estimates described in paragraph (1).
 148.Resettlement dataSection 412(a) of the Immigration and Nationality Act (8 U.S.C. 1522(a)) is amended—
 (1)in paragraph (2)(A), by inserting , and shall consider data collected under paragraph (11) before the period at the end; and
 (2)by adding at the end the following:  (11)(A)The Assistant Secretary of Health and Human Services for Refugee and Asylee Resettlement (referred to in this section as the Assistant Secretary) shall expand the data analysis, collection, and sharing activities of the Office of Refugee Resettlement.
 (B)The Assistant Secretary shall coordinate with the Centers for Disease Control, national resettlement agencies, community-based organizations, and State refugee health programs to track national and State trends with respect to refugees arriving with Class A medical conditions and other urgent medical needs. In collecting information under this paragraph, the Assistant Secretary shall use initial refugee health screening data (including any history of severe trauma, torture, mental health symptoms, depression, anxiety, and post traumatic stress disorder) recorded during domestic and international health screenings, and data on the rate of use of refugee medical assistance.
 (C)The Assistant Secretary shall partner with State refugee programs, community-based organizations, and national resettlement agencies to collect data relating to the housing needs of refugees, including—
 (i)the number of refugees who rent apartments or houses and who own condominiums or houses; and
 (ii)the number of refugees who have become homeless and the number at severe risk of becoming homeless.
 (D)(i)Beginning on the fifth year after arrival of a refugee and every 5 years thereafter until the end of the 20th year after arrival, the Assistant Secretary shall, to the extent practicable, gather longitudinal information relating to refugee self-sufficiency and economic contributions to the United States including employment status, earnings and advancement.
 (ii)The longitudinal study shall consider additional factors related to self-sufficiency and integration, including family self-sufficiency and caretaking, barriers to and opportunities for integration of the children of refugees and their descendants, and elderly resettled refugees.
 (E)Not less frequently than annually, the Assistant Secretary shall— (i)update the data collected under this paragraph;
 (ii)submit to Congress a report on such data; and (iii)not later than 270 days after the end of the fiscal year following the year for which the data was collected, make the data available to the public on the website of the Office of Refugee Resettlement..
					149.Refugee assistance
 (a)Amendments to social services fundingSection 412(c)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1522(c)(1)(B)) is amended to read as follows:
						
 (B)The funds available for a fiscal year for grants and contracts under subparagraph (A) shall be allocated among the States based on a combination of—
 (i)the total number or refugees (including children and adults) who arrived in the United States not more than 36 months before the beginning of such fiscal year and are actually residing in each State (taking into account secondary migration) as of the beginning of the fiscal year;
 (ii)the total number of all other eligible populations served by the Office during the period described who are residing in the State as of the beginning of the fiscal year; and
 (iii)projections on the number, projections on regional allocations, and information on the nature of incoming refugees and other populations, such as demographics, case management or medical needs, served by the Office during the subsequent fiscal year..
 (b)Report on secondary migrationSection 412(a)(3) of such Act (8 U.S.C. 1522(a)(3)) is amended— (1)in the first sentence, by striking a periodic and inserting an annual; and
 (2)by adding at the end the following: At the end of each fiscal year, the Director shall submit to Congress a report that describes the findings of the assessment, including a list of States and localities experiencing departures and arrivals due to secondary migration, likely reasons for migration, the impact of secondary migration on States receiving secondary migrants, availability of social services for secondary migrants in such States, and unmet needs of those secondary migrants..
 (c)Assistance made available to secondary migrantsSection 412(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1522(a)(1)) is amended by adding at the end the following:
						
 (C)In providing assistance under this section, the Director shall ensure that such assistance is also provided to refugees who are secondary migrants and meet all other eligibility requirements for such services..
 (d)Refugees needing specialized medical care or preparationSection 412(b)(4)(B) of the Immigration and Nationality Act (8 U.S.C. 1522(b)(4)(B)) is amended by inserting requiring specialized care or preparation before the arrival of such refugees in the United States, or after medical conditions.
 (e)Legal assistance for refugees and asyleesSection 412(c)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1522(c)(1)(A)) is amended—
 (1)in clause (ii), by striking and at the end; (2)by redesignating clause (iii) as clause (iv); and
 (3)by inserting after clause (ii) the following:  (iii)to provide legal services for refugees to assist the refugees in obtaining immigration benefits for which the refugees are eligible; and.
 (f)Notice and rulemakingNot later than 90 days after the date of the enactment of this Act, but in no event later than 30 days before the effective date of the amendments made by this section, the Assistant Secretary shall—
 (1)issue a proposed rule of the new formula by which grants and contracts are to be allocated pursuant to the amendments made by subsection (c); and
 (2)solicit public comment. (g)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year that begins after the date of the enactment of this Act.
					150.Extension of eligibility period for Social Security benefits for certain
		    refugees
					(a)Extension of eligibility period
 (1)In generalSection 402(a)(2)(M)(i) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)(M)(i)) is amended—
 (A)in subclause (I), by striking 9-year and inserting 10-year; and
 (B)in subclause (II), by striking 2-year and inserting 3-year.
 (2)Conforming amendmentThe heading for clause (i) of section 402(a)(2)(M) of such Act is amended by striking Two-year extension and inserting Extension.
 (3)Effective dateThe amendments made by this subsection shall take effect as of October 1, 2020.
						151.United States Emergency Refugee Resettlement Contingency Fund
 (a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Domestic Emergency Refugee Resettlement Contingency Fund (referred to in this section as the Fund), to be administered by the Director of the Office of Refugee Resettlement (referred to in this section as the Director) for the purpose described in subsection (b) and to remain available until expended.
 (b)PurposeAmounts from the Fund shall be used to enable the Director to operate programs and carry out efforts and initiatives to respond to urgent, unanticipated, or underfunded refugee and entrant assistance activities under—
 (1)the Immigration and Nationality Act (8 U.S.C. 1101 et seq.);
 (2)section 602(b) of the Afghan Allies Protection Act of 2009 (Public Law 111–8; 8 U.S.C. 1101 note);
 (3)section 501 of the Refugee Education Assistance Act of 1980 (Public Law 96–422; 8 U.S.C. 1522 note);
 (4)the Torture Victims Relief Act of 1998 (Public Law 105–320; 22 U.S.C. 2152 note);
 (5)the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.); or
 (6)section 1244 of the Refugee Crisis in Iraq Act of 2007 (Public Law 110–181; 122 Stat. 396).
 (c)Use of fundsAmounts from the Fund— (1)shall be subject to the same limitations set forth in title V of division B of the Department of Defense and Labor, Health and Human Services, and Education Appropriations Act, 2019 (Public Law 115–245) as are applicable to funds appropriated for the Department of Health and Human Services under such Act; and
 (2)may only be used for initiatives that— (A)replenish any previously appropriated funds that have been reprogrammed, transferred, or withheld from programs, projects, or activities that serve refugees and entrants under the authorities described in subsection (b);
 (B)stabilize existing programs, projects, and activities that serve such refugees and entrants by augmenting funds previously appropriated to serve such refugees and entrants;
 (C)identify unmet resettlement or integration needs of such refugees and entrants and implement solutions for such needs; and
 (D)meet such other needs as the Director considers appropriate, consistent with the purpose under subsection (b).
 (3)Protection from reprogrammingNotwithstanding any other provision of law, none of the amounts deposited into or made available from the Fund may be transferred, reprogrammed, or otherwise made available for any purpose or use not specified in this section.
 (d)Availability of fundsAmounts in the Fund shall be available to the Director of the Office of Refugee Resettlement to meet the purpose described in subsection (b) in the national interest of the United States, as determined by the Director.
					(e)Authorization of appropriations
 (1)In generalSubject to paragraph (2), there is authorized to be appropriated to the Director from time to time such amounts as may be necessary for the Fund to carry out the purpose described in subsection (b).
 (2)LimitationNo amount of funds may be appropriated that, when added to amounts previously appropriated but not yet obligated, would cause such amount to exceed $200,000,000.
 (3)Justification to CongressThe President shall provide to the appropriate committees of Congress a justification for each request for appropriations under this section.
						FMiscellaneous provision
 161.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this title, including, in addition to annual funds derived from fee accounts of U.S. Citizenship and Immigration Services, such sums as may be necessary to reduce the backlog of asylum applications to the Refugee, Asylum and International Operations Directorate.
				IIRefugee and asylum seeker processing in Western Hemisphere
			201.Expansion of refugee and asylum seeker processing
				(a)Strengthening processing and adjudication capacity
 (1)In generalThe Secretary of State, in consultation with the Secretary, shall collaborate with international partners, including the United Nations High Commissioner for Refugees, to support and strengthen the domestic capacity of countries in the Western Hemisphere—
 (A)to process and accept refugees for resettlement; and (B)to adjudicate asylum claims.
 (2)Support and technical assistanceThe Secretary of State, in consultation with the Secretary, shall provide support and technical assistance to countries in the Western Hemisphere to help such countries—
 (A)expand and improve their capacity to identify, process, and adjudicate refugee claims, adjudicate applications for asylum, or otherwise accept refugees referred for resettlement by the United Nations High Commissioner for Refugees or host nations, including by increasing the number of refugee and asylum officers (as defined in section 235(b)(1)(E) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(E))) who are trained in the relevant legal standards for adjudicating claims for protection;
 (B)establish and expand safe and secure refugee reception centers to facilitate the safe and orderly movement of individuals and families seeking international protection;
 (C)improve national refugee and asylum registration systems to ensure that any person seeking refugee status, asylum, or other humanitarian protections—
 (i)receives due process and meaningful access to existing humanitarian protections;
 (ii)is provided with adequate information about his or her rights, including the right to seek protection;
 (iii)is properly screened for security, including biographic and biometric capture; and
 (iv)receives appropriate documents to prevent fraud and ensure freedom of movement and access to basic social services; and
 (D)develop the capacity to conduct best interest determinations for unaccompanied children with international protection needs to ensure that—
 (i)such children are properly registered; and (ii)their claims are appropriately considered.
 (b)Diplomatic engagement and coordinationThe Secretary of State, in coordination with the Secretary, as appropriate, shall—
 (1)carry out diplomatic engagement to secure commitments from governments to resettle refugees from Central America; and
 (2)take all necessary steps to ensure effective cooperation among governments resettling refugees from Central America.
 202.Strengthening regional humanitarian responsesThe Secretary of State, in consultation with the Secretary, and in coordination with international partners, including the United Nations High Commissioner for Refugees, shall support and coordinate with the government of each country hosting a significant population of refugees and asylum seekers from El Salvador, Guatemala, and Honduras—
 (1)to establish and expand temporary shelter and shelter network capacity to meet the immediate protection and humanitarian needs of refugees and asylum seekers, including shelters for families, women, unaccompanied children, and other vulnerable populations;
 (2)to deliver to refugees and asylum seekers humanitarian assistance that— (A)is sensitive to gender identity and sexual orientation, trauma, and age; and
 (B)includes access to accurate information, legal representation, education, livelihood opportunities, cash assistance, mental and physical health care, and other services;
 (3)to establish and expand sexual, gender-based, intimate partner, and intra-family violence prevention, recovery, and humanitarian programming;
 (4)to fund national and community humanitarian organizations in humanitarian response; and
 (5)to support local integration initiatives to help refugees and asylum seekers rebuild their lives and contribute in a meaningful way to the local economy in their host country.
				203.Information campaign on dangers of irregular migration
 (a)In generalThe Secretary of State, in consultation with the Secretary, shall design and implement public information campaigns in El Salvador, Guatemala, and Honduras—
 (1)to disseminate information about the potential dangers of travel to the United States;
 (2)to provide accurate information about United States immigration law and policy; and
 (3)to provide accurate information about the availability of asylum and other humanitarian protections in countries in the Western Hemisphere.
 (b)ElementsTo the greatest extent possible, the information campaigns implemented pursuant to subsection (a)—
 (1)shall be targeted at regions with high rates of violence, high levels of out-bound migration, or significant populations of internally displaced persons;
 (2)shall use local languages; (3)shall employ a variety of communications media; and
 (4)shall be developed in consultation with program officials at the Department of Homeland Security, the Department of State, and other government, nonprofit, or academic entities in close contact with migrant populations from El Salvador, Guatemala, and Honduras, including repatriated migrants.
 204.Reporting requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary, shall submit a report describing the plans of the Secretary of State to assist in developing the refugee and asylum processing capabilities described in this title to—
 (1)the Committee on the Judiciary of the Senate;
 (2)the Committee on Foreign Relations of the Senate;
 (3)the Committee on Appropriations of the Senate;
 (4)the Committee on the Judiciary of the House of Representatives;
 (5)the Committee on Foreign Affairs of the House of Representatives; and
 (6)the Committee on Appropriations of the House of Representatives.
				205.Identification, screening, and processing of refugees and other individuals
		    eligible for lawful admission to the United States
				(a)Designated processing centers
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary, shall enter into agreements for the Secretary to establish designated processing centers for—
 (A)registering, screening, and processing refugees and other eligible individuals in North America and Central America; and
 (B)resettling or relocating such individuals to the United States or to other countries.
 (2)LocationsNot fewer than 1 designated processing center shall be established in a safe and secure location identified by the United States and the host government in—
 (A)El Salvador; (B)Guatemala;
 (C)Honduras; (D)Mexico;
 (E)Costa Rica; and (F)any other country that the Secretary of State determines can accept and process requests and applications under this title, including any country in North America or Central America that is hosting significant numbers of refugees or other displaced individuals.
						(b)Assistant Director of Regional Processing
 (1)In generalThe Director of U.S. Citizenship and Immigration Services shall appoint an Assistant Director of Regional Processing, who shall oversee the establishment and operation of all designated processing centers.
 (2)DutiesThe Assistant Director of Regional Processing, in coordination with the Secretary and the Director of U.S. Citizenship and Immigration Services, shall—
 (A)coordinate with the Secretary of State and the host country to ensure that each designated processing center is safe, secure, and reasonably accessible to the public to facilitate the registration, screening, and processing of individuals under this title;
 (B)establish standard operating procedures for the registration, screening, and processing of individuals under this title;
 (C)oversee the administration of the procedures established pursuant to subparagraph (B); and
 (D)carry out other duties and powers prescribed by the Director of U.S. Citizenship and Immigration Services.
						(c)Personnel
 (1)Refugee officers and related personnelThe Secretary, in consultation with the Director of U.S. Citizenship and Immigration Services and the Assistant Director of Regional Processing, shall ensure that sufficient numbers of refugee officers and other personnel are assigned to each designated processing center to fulfill the requirements under this title.
 (2)Support personnelThe Secretary and the Attorney General shall hire and assign sufficient personnel to ensure that all security and law enforcement background checks required under this title are completed not later than 180 days after a relevant application is submitted, absent exceptional circumstances.
					(d)Operations
 (1)In generalEach designated processing center established pursuant to subsection (a)(2) shall commence operations not later than 270 days after the date of the enactment of this Act, absent extraordinary circumstances.
 (2)ProductivityThe Secretary, in coordination with the Secretary of State, shall— (A)monitor the activities of each designated processing center; and
 (B)establish metrics and criteria for evaluating the productivity of each designated processing center.
 (3)Continuing operationsEach designated processing center— (A)shall remain in operation for not less than 5 fiscal years; and
 (B)shall continue operating until the Secretary determines, in consultation with the Secretary of State, and using the metrics and criteria established pursuant to paragraph (2)(B), that the designated processing center has failed to maintain sufficient productivity for at least 4 consecutive calendar quarters.
 (4)RegistrationEach designated processing center shall receive and register individuals seeking to apply for benefits under this title.
 (5)IntakeConsistent with this title, registered individuals shall be assessed to determine the benefits for which they may be eligible, including—
 (A)refugee resettlement pursuant to the Central American Refugee Program described in section 206;
 (B)the Central American Minors Program described in section 207; and (C)the Central American Family Reunification Parole Program described in section 208.
 (6)Expedited processingThe Secretary may grant expedited processing of applications and requests under this title in emergency situations, for humanitarian reasons, or if other circumstances warrant expedited treatment.
 (e)Congressional reportsNot later than January 31 of the first fiscal year immediately following the conclusion of the fiscal year during which the first designated processing center commences operations, and every January 31 thereafter, the Secretary, in consultation with the Secretary of State, shall submit a report to the Committee on the Judiciary of the Senate, the Committee on Foreign Relations of the Senate, the Committee on the Judiciary of the House of Representatives, and the Committee on Foreign Affairs of the House of Representatives that identifies, with respect to each designated processing center during the previous fiscal year—
 (1)the number of individuals who were registered, screened, and processed for benefits under this title;
 (2)the number of benefits requests that were approved; and (3)the number of benefits requests that were denied.
					206.Central American Refugee Program
				(a)In general
 (1)Minimum annual number of central american refugeesIn addition to any refugees designated for admission under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), in each of fiscal years 2020, 2021, 2022, 2023, and 2024, not fewer than 100,000 nationals of El Salvador, Guatemala, or Honduras shall be admitted into the United States under this section.
 (2)EligibilityAny alien described in paragraph (1) shall be admitted under this section if—
 (A)the alien registers at a designated processing center on or before September 30, 2024; and
 (B)the Secretary of State, in consultation with the Secretary, determines that the alien is admissible as a refugee of special humanitarian concern to the United States in accordance with this section.
						(b)Initial processing
 (1)In generalAny alien who, while registering at a designated processing center, expresses a fear of persecution or an intention to apply for refugee status may apply for refugee resettlement under this section. Each applicant who files a completed application shall be referred to a refugee officer for further processing in accordance with this section.
 (2)Submission of biographic and biometric dataAn applicant described in paragraph (1) shall submit biographic and biometric data in accordance with procedures established by the Assistant Director of Regional Processing appointed pursuant to section 205(b), who shall provide an alternative procedure for applicants who are unable to provide all required biographic and biometric data due to a physical or mental impairment.
 (3)Background checksThe Assistant Director of Regional Processing shall utilize biometric, biographic, and other appropriate data to conduct security and law enforcement background checks of applicants to determine whether there is any criminal, national security, or other ground that would render the applicant ineligible for admission as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157).
 (4)OrientationThe Assistant Director of Regional Processing shall provide prospective applicants for refugee resettlement with information on applicable requirements and legal standards. All orientation materials, including application forms and instructions, shall be made available in English and Spanish.
 (5)International organizationsThe Secretary of State, in consultation with the Secretary, shall enter into agreements with international organizations, including the United Nations High Commissioner for Refugees, to facilitate the processing and preparation of case files for applicants under this section.
					(c)Adjudication of applications
 (1)In generalNot later than 60 days after the date on which an applicant is referred for further processing pursuant to subsection (b)(1), the applicant shall be interviewed by a refugee officer, who shall determine whether the applicant is a refugee of special humanitarian concern to the United States (as defined in paragraph (5)).
 (2)DecisionNot later than 14 days after the date on which an applicant is interviewed under paragraph (1), the refugee officer shall issue a written decision regarding the application.
 (3)Approval of applicationIf a refugee officer approves an application under this section, the applicant shall be processed for resettlement to the United States as a refugee in accordance with section 207 of the Immigration and Nationality Act (8 U.S.C. 1157). The security and law enforcement background checks required under subsection (b)(3) shall be completed, to the satisfaction of the Assistant Director of Regional Processing, before the date on which an approved applicant may be admitted to the United States.
 (4)Denial of applicationIf the refugee officer denies an application under this section, the officer shall include a reasoned, written explanation for the denial and refer the applicant for a determination of eligibility for other benefits under this title in accordance with section 205(d)(5). An applicant who has been denied status as a refugee of special humanitarian concern under this section may request review of such decision by a supervisory refugee officer not later than 30 days after the date of such denial. The supervisory refugee officer shall issue a final written decision not later than 30 days after such request for review.
 (5)Refugee of special humanitarian concernIn this section, the term refugee of special humanitarian concern to the United States means any individual who, in his or her country of nationality has suffered (or in the case of an individual who remains in his or her country of nationality, has a well-founded fear of suffering)—
 (A)domestic, sexual, or other forms of gender-based violence, including forced marriage and persecution based on sexual orientation or gender identity;
 (B)violence, extortion, or other forms of persecution (including forced recruitment) committed by gangs or other organized criminal organizations;
 (C)a severe form of trafficking in persons; or (D)other serious human rights abuses.
 (6)Spouses and minor childrenThe spouse or child of any applicant who qualifies for admission under section 207(c) of the Immigration and Nationality Act (8 U.S.C. 1157(c)) shall be granted the same status as the applicant if accompanying or following to join such applicant, in accordance with such section.
 (7)Refugee statusAn individual who is admitted to the United States as a refugee of special humanitarian concern to the United States under this section shall enjoy the same rights and privileges, and shall be subject to the same grounds for termination of refugee status, as provided in sections 207 and 209 of the Immigration and Nationality Act (8 U.S.C. 1157 and 1159).
 (8)FeesNo fee shall be imposed for the filing, processing, or adjudication of an application under this section.
					(d)Optional referral to other countries
 (1)In generalNotwithstanding subsection (b), an applicant for refugee resettlement under this section may be referred to another country for the processing of the applicant’s refugee claim if—
 (A)another country agrees to immediately process the applicant’s refugee claim in accordance with the terms and procedures of a bilateral agreement under paragraph (2); and
 (B)the applicant lacks substantial ties to the United States as defined in paragraph (3) or requests resettlement to a country other than the United States.
						(2)Bilateral agreements for referral of refugees
 (A)In generalSubject to subparagraph (B), the Secretary of State, in consultation with the Secretary, shall enter into bilateral agreements with other countries for the referral, processing, and resettlement of individuals who—
 (i)register at a designated processing center; and (ii)seek to apply for refugee resettlement under this section.
 (B)LimitationAgreements required under subparagraph (A) may only be entered into with countries that have the demonstrated capacity—
 (i)to accept and adjudicate applications for refugee status and other forms of international protection; and
 (ii)to resettle refugees consistent with obligations under the United Nations Convention Relating to the Status of Refugees, done at Geneva July 28, 1951, as made applicable by the Protocol Relating to the Status of Refugees, done at New York January 31, 1967 (19 UST 6223).
 (C)International organizationsThe Secretary of State, in consultation with the Secretary, shall enter into agreements with international organizations, including the United Nations High Commissioner for Refugees, to facilitate the referral, processing, and resettlement of individuals covered under this paragraph.
 (3)Defined termIn this subsection, an individual has substantial ties to the United States if the individual—
 (A)has a spouse, parent, son, daughter, sibling, grandparent, aunt, or uncle who resides in the United States;
 (B)can demonstrate previous residence in the United States for not less than 2 years; or
 (C)can otherwise demonstrate substantial ties to the United States, as defined by the Secretary.
						(e)Emergency relocation coordination
 (1)In generalThe Secretary of State, in consultation with the Secretary, shall enter into bilateral or multilateral agreements with other countries in the Western Hemisphere to establish safe and secure emergency transit centers for individuals who—
 (A)register at a designated processing center; (B)face an imminent risk of harm; and
 (C)require temporary placement in a safe location, pending a final decision on an application under this section.
 (2)Consultation requirementAgreements required under paragraph (1)— (A)shall be developed in consultation with the United Nations High Commissioner for Refugees; and
 (B)shall conform to international humanitarian standards. (f)Expansion of refugee corpsNot later than 60 days after the date of the enactment of this Act, and subject to the availability of amounts provided in advance in appropriation Acts, the Secretary shall appoint such additional refugee officers as may be necessary to carry out this section.
				207.Central American Minors Program
 (a)Special immigrantsSection 101(a)(27) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)) is amended—
 (1)in subparagraph (L)(iii), by inserting a semicolon at the end; (2)in subparagraph (M), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (N)an immigrant (and any of his or her children who are accompanying or following to join such immigrant) who is—
 (i)a national of El Salvador, Honduras, or Guatemala; (ii)an unmarried child of an individual who is lawfully present in the United States;
 (iii)otherwise eligible to receive an immigrant visa; and (iv)otherwise admissible to the United States (excluding the grounds of inadmissibility specified in section 212(a)(4))..
					(b)Numerical limitations
 (1)In generalThe total number of aliens described in section 101(a)(27)(N) of the Immigration and Nationality Act, as added by subsection (a)(3), who may be granted special immigrant status under this section may not exceed 10,000 during any of the 5 consecutive fiscal years beginning with the fiscal year during which the first designated processing center commences operations.
 (2)Exclusion from numerical limitationsAliens granted special immigrant status under this section shall not be counted against any numerical limitation under section 201, 202, or 203 of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.).
 (3)Carry forwardIf the numerical limitation described in paragraph (1) is not reached during any fiscal year, the numerical limitation under such paragraph for the following fiscal year shall be increased by a number equal to the difference between—
 (A)the total number of aliens who may be granted special immigrant status under this section during the first fiscal year; and
 (B)the number of aliens who were granted such special immigrant status during the first fiscal year.
 (c)PetitionsIf an alien is determined to be eligible for special immigrant status pursuant to an assessment under section 205(d)(5), the alien, or a parent or legal guardian of the alien, may submit a petition for special immigrant status under this section at a designated processing center.
				(d)Adjudication
 (1)In generalIf an alien who submits a completed petition under subsection (c) is determined to be eligible for special immigrant status under section 101(a)(27)(N) of the Immigration and Nationality Act, as added by subsection (a)(3), the Secretary, shall grant such status to such alien.
 (2)DeadlineAbsent exceptional circumstances, petitions submitted under this section shall be adjudicated not later than 180 days after the date on which they are submitted at a designated processing center.
					(3)Applicants under prior program
 (A)In generalThe Secretary of Homeland Security shall deem an application filed under the Central American Minors Refugee Program, established on December 1, 2014, and terminated on August 16, 2017, and which was not the subject of a final disposition before January 31, 2018, to be a petition filed under this section.
 (B)NotificationThe Secretary shall— (i)promptly notify all relevant parties of the conversion of applications described in subparagraph (A) into special immigrant petitions under this section; and
 (ii)provide instructions for withdrawing such petitions to such parties if the alien no longer desires the requested relief.
 (C)DeadlineAbsent exceptional circumstances, the Secretary shall make a final determination on each petition described in subparagraph (A) that is not withdrawn pursuant to subparagraph (B)(ii) not later than 180 days after the date of the enactment of this Act.
						(4)Biometrics and background checks
 (A)Submission of biometric and biographic dataPetitioners for special immigrant status under this section shall submit biometric and biographic data in accordance with procedures established by the Assistant Director of Regional Processing. The Assistant Director shall provide an alternative procedure for applicants who are unable to provide all of the required biometric data due to a physical or mental impairment.
 (B)Background checksThe Assistant Director shall utilize biometric, biographic, and other appropriate data to conduct security and law enforcement background checks of petitioners to determine whether there is any criminal, national security, or other ground that would render the applicant ineligible for special immigrant status under this section.
 (C)Completion of background checksThe security and law enforcement background checks required under subparagraph (B) shall be completed, to the satisfaction of the Assistant Director, before the date on which a petition for special immigrant status under this section may be approved.
						208.Central American Family Reunification Parole Program
 (a)In generalIf an alien is determined to be eligible for parole under subsection (b) pursuant to an assessment under section 205(d)(5)—
 (1)the designated processing center shall accept a completed application for parole filed by the alien, or on behalf of the alien by a parent or legal guardian of the alien; and
 (2)the Secretary shall grant parole to the alien, in accordance with section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)).
 (b)EligibilityAn alien shall be eligible for parole under this subsection if the alien—
 (1)is a national of El Salvador, Guatemala, or Honduras; (2)is the beneficiary of an approved immigrant visa petition under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a));
 (3)does not have an immigrant visa; and (4)expects to obtain an immigrant visa not later than 5 years after the date on which the alien registers with a designated processing center.
					(c)Application and adjudication
 (1)In generalAn alien described in subsection (b) may submit an application for parole under this section during the 90-day period beginning on the date on which the alien is determined to be eligible for parole pursuant to an assessment under section 205(d)(5).
 (2)Adjudication deadlinesAbsent exceptional circumstances, applications submitted under this section shall be adjudicated not later than 180 days after the date of submission.
					(3)Biometrics and background checks
 (A)Submission of biometric and biographic dataApplicants for parole under this section shall submit biometric and biographic data in accordance with procedures established by the Assistant Director of Regional Processing. The Assistant Director shall provide an alternative procedure for applicants who are unable to provide all required biometric data due to a physical or mental impairment.
 (B)Background checksThe Assistant Director of Regional Processing shall utilize biometric, biographic, and other appropriate data to conduct security and law enforcement background checks of applicants to determine whether there is any criminal, national security, or other ground that would render the applicant ineligible for parole under this section.
 (C)Completion of background checksThe security and law enforcement background checks required under subparagraph (B) shall be completed to the satisfaction of the Assistant Director before the date on which an application for parole may be approved.
 (4)ApprovalEach designated processing center shall issue appropriate travel documentation to aliens granted parole under this section. Such aliens shall present such documentation to U.S. Customs and Border Protection personnel at a port of entry for parole into the United States not later than 120 days after such documentation is issued.
					209.Informational campaign; case status hotline
 (a)Informational campaignThe Secretary shall implement an informational campaign, in English and Spanish, in the United States, El Salvador, Guatemala, and Honduras to increase awareness of the provisions set forth in this title.
 (b)Case status hotlineNot later than 90 days after the date of the enactment of this Act, the Secretary shall establish a case status hotline providing confidential processing information on pending cases.
				IIISpecial immigrant visa programs
			301.Improvement of the direct access program for U.S.-affiliated Iraqis
 (a)In generalSection 1243 of the Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note) is amended by adding at the end the following:
					
						(g)Improved application process
 (1)In generalNot later than 180 days after the date of the enactment of the Refugee Protection Act of 2019, the Secretary of State and the Secretary of Homeland Security shall improve the efficiency by which applications for status as a refugee of special humanitarian concern under this section are processed to ensure that all steps under the control of the United States Government incidental to the approval of such applications, including required screenings and background checks, are completed not later than 5 years after the date on which an eligible applicant submits an application under subsection (a).
 (2)ExceptionNotwithstanding paragraph (1), the United States Refugee Admission Program may take additional time to process applications described in paragraph (1) if satisfaction of national security concerns requires such additional time, provided that the Secretary of Homeland Security, or his or her designee, has determined that the applicant meets the requirements for status as a refugee of special humanitarian concern under this section and has notified the applicant of such fact.
							(3)Reporting requirements
 (A)In generalNot later than 180 days after the date of enactment of the Refugee Protection Act of 2019, and every 90 days thereafter, the Secretary of State and the Secretary of Homeland Security shall submit a report, with a classified annex, if necessary, to—
 (i)the Committee on the Judiciary of the Senate;
 (ii)the Committee on Foreign Relations of the Senate;
 (iii)the Committee on Armed Services of the Senate;
 (iv)the Committee on the Judiciary of the House of Representatives;
 (v)the Committee on Foreign Affairs of the House of Representatives; and
 (vi)the Committee on Armed Services of the House of Representatives.
 (B)Public reportsThe Secretary of State shall publish each report submitted pursuant to subparagraph (A) on the website of the Department of State.
 (C)ContentsEach report submitted pursuant to subparagraph (A) shall describe the implementation of improvements to the processing of applications for refugee status required under paragraph (1), including information relating to—
 (i)enhancing existing systems for conducting background and security checks of persons applying for refugee status under this section, which shall—
 (I)support immigration security; and (II)provide for the orderly processing of such applications without significant delay;
 (ii)the number of aliens who have applied for refugee status under this section during each month of the preceding fiscal year;
 (iii)the reasons for the failure to process any applications that have been pending for longer than 5 years;
 (iv)the total number of applications that are pending at the end of the reporting period;
 (v)the average wait times for all applicants who are currently pending—
 (I)employment verification; (II)a prescreening interview with a resettlement support center;
 (III)an interview with U.S. Citizenship and Immigration Services; and (IV)the completion of security checks;
 (vi)the number of denials or rejections of applicants for refugee status, disaggregated by the reason for denial; and
 (vii)the reasons for denials by U.S. Citizenship and Immigration Services based on the categories already made available to denied applicants for refugee status in the notification of ineligibility issued to them by U.S. Citizenship and Immigration Services..
 (b)Savings provisionsRefugee admissions granted pursuant to section 1243 of the Refugee Crisis in Iraq Act (8 U.S.C. 1157 note) shall not count against the numerical limitation set forth in section 207 of the Immigration and Nationality Act (8 U.S.C. 1157).
 302.Conversion of certain petitionsSection 2 of Public Law 110–242 (8 U.S.C. 1101 note) is amended by striking subsection (b) and inserting the following:
				
 (b)DurationThe authority under subsection (a) shall expire on the date on which the numerical limitation specified under section 1244 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 8 U.S.C. 1157 note) is reached..
			303.Special immigrant visa program reporting requirement
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Department of State, in consultation with the Inspector General of the Department of Defense, shall submit a report, with a classified annex if necessary, to—
 (1)the Committee on the Judiciary of the Senate;
 (2)the Committee on Foreign Relations of the Senate;
 (3)the Committee on Armed Services of the Senate;
 (4)the Committee on the Judiciary of the House of Representatives;
 (5)the Committee on Foreign Affairs of the House of Representatives; and
 (6)the Committee on Armed Services of the House of Representatives.
 (b)PublicationThe Department of State shall publish the report submitted under subsection (a) on the website of the Department of State.
 (c)ContentsThe report submitted under subsection (a) shall evaluate— (1)the obstacles to effective protection of Afghan and Iraqi allies through the special immigrant visa program between 2009 and the present;
 (2)measures to improve efficient processing in the special immigrant visa programs; and
 (3)suggestions for improvements in future programs, including information relating to—
 (A)the hiring of locally employed staff and contractors; (B)documenting the identity and employment of locally employed staff and contractors of the United States Government, including the possibility of establishing a central database of employees of the United States Government and its contractors;
 (C)the protection in and safety of employees of locally employed staff and contractors;
 (D)means of expediting processing at all stages of the process for applicants, including consideration of reducing required forms;
 (E)appropriate staffing levels for expedited processing domestically and abroad;
 (F)the effect of uncertainty of visa availability on visa processing; (G)the cost and availability of medical examinations; and
 (H)means to reduce delays in interagency processing and security checks. (d)ConsultationIn preparing the report under subsection (a), the Inspector General shall consult with—
 (1)the Visa Office of the Bureau of Consular Affairs Visa Office of the Department of State;
 (2)the Executive Office of the Bureau of Near Eastern Affairs and South and Central Asian Affairs of the Department of State;
 (3)the Consular Section of the United States Embassy in Kabul, Afghanistan;
 (4)the Consular Section of the United States Embassy in Baghdad, Iraq; (5)U.S. Citizenship and Immigration Services of the Department of Homeland Security;
 (6)the Department of Defense; (7)nongovernmental organizations providing legal aid in the special immigrant visa application process; and
 (8)wherever possible, current and former employees of the offices referred to in paragraphs (1) through (6).
					304.Improvements to application process for Afghan special immigrant
 visasSection 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—
 (1)in paragraph (2)(A)(ii)— (A)in the matter preceding subclause (I), by inserting for the first time after September 30, 2015; and
 (B)in subclause (I)— (i)in item (aa) by inserting for the first time after subparagraph (D); and
 (ii)in item (bb) by inserting for the first time after subparagraph (D); and
 (2)in paragraph (4)(A) by inserting, , including Chief of Mission approval, after so that all steps.
				305.Special immigrant status for certain surviving spouses and children
 (a)In generalSection 101(a)(27)(D) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(D)) is amended—
 (1)by striking an immigrant who is an employee and inserting the following: “an immigrant who—
						
 (i)is an employee; and (2)by striking status; and inserting the following: “status; or
						
 (ii)an immigrant who is the surviving spouse or child of an employee of the United States Government abroad: Provided, That the employee performed faithful service for a total of not less than 15 years or was killed in the line of duty;.
 (b)Special immigrant status for surviving spouses and childrenSection 602(b)(2)(C) of the Afghan Allies Protection Act of 2009, as amended by section 304, is further amended—
 (1)in clause (ii), by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively and moving such items 2 ems to the right;
 (2)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively and moving such subclauses 2 ems to the right;
 (3)in the matter preceding subclause (I), as redesignated, by striking An alien is described and inserting the following:
						
 (i)In generalAn alien is described; (4)in clause (i)(I), as redesignated, by striking who had a petition for classification approved and inserting who had submitted an application to the Chief of Mission; and
 (5)by adding at the end the following:  (ii)Employment requirementsAn application by a surviving spouse or child of a principal alien shall be subject to employment requirements set forth in subparagraph (A) as of the date of the principal alien’s filing of an application for the first time, or if no application has been filed, the employment requirements as of the date of the principal alien’s death..
 (c)Special immigrant status for certain IraqisSection 1244(b)(3) of the Refugee Crisis in Iraq Act (8 U.S.C. 1157 note)—
 (1)in subparagraph (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively and moving such subclauses 2 ems to the right;
 (2)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively and moving such clauses 2 ems to the right;
 (3)in the matter preceding clause (i), as redesignated, by striking An alien is described and inserting the following:
						
 (A)In generalAn alien is described; (4)in subparagraph (A)(i), as redesignated, by striking who had a petition for classification approved and inserting who submitted an application to the Chief of Mission; and
 (5)by adding at the end the following:  (B)Employment requirementsAn application by a surviving spouse or child of a principal alien shall be subject to employment requirements set forth in paragraph (1) as of the date of the principal alien’s filing of an application for the first time, or if the principal alien do not file an application, the employment requirements as of the date of the principal alien’s death..
 (d)Effective dateThe amendments made by this subsection shall be effective on June 30, 2019, and shall have retroactive effect.
				306.Inclusion of certain special immigrants in the annual refugee
 surveySection 413(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1523(b)(1)) is amended by inserting and individuals who have opted to receive refugee benefits and who were admitted pursuant to section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note), section 1244 of the Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note), section 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note), or section 308 of the Refugee Protection Act of 2019 after who have entered the United States,.
			307.United States refugee program priorities
 (a)In GeneralThe Secretary of State, in consultation with the Secretary of Homeland Security, shall designate as Priority 2 refugees of special humanitarian concern—
 (1)Syrian Kurds, stateless persons who habitually resided in Syria, and other Syrians who partnered with, or worked for or directly with, the United States Government in Syria;
 (2)Syrian Kurds, stateless persons who habitually resided in Syria, and other Syrians who were employed in Syria by—
 (A)a media or nongovernmental organization based in the United States; (B)an organization or entity that has received a grant from, or entered into a cooperative agreement or contract with, the United States Government; or
 (C)an organization that— (i)was continuously physically present in Northeast Syria between 2011 and the date of the enactment of this Act; and
 (ii)has partnered with an organization described in subparagraph (A) or (B); (3)the spouses, children, sons, daughters, siblings, and parents of aliens described in paragraph (1) or section 308(b);
 (4)Syrian Kurds, stateless persons who habitually resided in Syria, and other Syrians who have an immediate relative (as defined in section 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i))) or a family member described in section 203(a) of such Act (8 U.S.C. 203(a)) who is physically present in the United States;
 (5)Syrian Kurds, stateless persons who habitually resided in Syria, and other Syrians who were or are employed by the United States Government in Syria, for an aggregate period of at least 1 year; and
 (6)citizens or nationals of Syria or Iraq, or stateless persons who habitually resided in Syria or Iraq, who provided service to United States counter-ISIS efforts for an aggregate period of at least 1 year.
 (b)Eligibility for admission as a refugeeAn alien may not be denied the opportunity to apply for admission as a refugee under this section solely because such alien qualifies as an immediate relative of a national of the United States or is eligible for admission to the United States under any other immigrant classification.
 (c)Membership in certain Syrian organizationsAn applicant for admission to the United States may not be deemed inadmissible based solely on membership in, participation in, or support provided to, the Syrian Democratic Forces or other partner organizations as determined by the Secretary of Defense.
 (d)Exclusion From Numerical LimitationsAliens provided refugee status under this section shall not be counted against any numerical limitation under section 201, 202, 203, or 207 of the Immigration and Nationality Act (8 U.S.C. 1151, 1152, 1153, and 1157).
				(e)Timeline for processing applications
 (1)In generalThe Secretary of State and the Secretary of Homeland Security shall ensure that all steps under the control of the United States Government incidental to the approval of such applications, including required screenings and background checks, are completed not later than 5 years after the date on which an eligible applicant submits an application under subsection (a).
 (2)ExceptionNotwithstanding paragraph (1), the United States Refugee Admission Program may take additional time to process applications described in paragraph (1) if satisfaction of national security concerns requires such additional time, provided that the Secretary of Homeland Security, or the designee of the Secretary, has determined that the applicant meets the requirements for status as a refugee of special humanitarian concern under this section and has so notified the applicant.
					(f)Reporting requirements
 (1)In generalNot later than 180 days after the date of enactment of the Refugee Protection Act of 2019, and every 90 days thereafter, the Secretary of State and the Secretary of Homeland Security shall submit a report to—
 (A)the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Armed Services of the Senate; and
 (B)the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Armed Services of the House of Representatives.
 (2)Matters to be includedEach report submitted under paragraph (1) shall describe the processing of applications for refugee status required under subsection (e), including information relating to—
 (A)the number of aliens who have applied for refugee status under this section during each month of the preceding fiscal year;
 (B)the total number of applications that are pending at the end of the reporting period; (C)the average wait-times for all applicants who are currently pending—
 (i)employment verification; (ii)a prescreening interview with a resettlement support center;
 (iii)an interview with U.S. Citizenship and Immigration Services; and (iv)the completion of security checks;
 (D)the number of denials or rejections of applicants for refugee status, disaggregated by the reason for denial; and
 (E)the reasons for denials by U.S. Citizenship and Immigration Services based on the categories already made available to denied applicants for refugee status in the notification of ineligibility issued to such denied applicants by U.S. Citizenship and Immigration Services.
 (3)FormEach report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (4)Public reportsThe Secretary of State shall make each report submitted under paragraph (1) available to the public on the internet website of the Department of State.
 (g)Identification of Other Persecuted GroupsThe Secretary of State, or the designee of the Secretary, is authorized to classify other groups of Syrians, including vulnerable populations, as Priority 2 refugees of special humanitarian concern.
 (h)Satisfaction of Other RequirementsAliens granted status under this section as Priority 2 refugees of special humanitarian concern under the refugee resettlement priority system shall be deemed to satisfy the requirements under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for admission to the United States.
				308.Special immigrant status for certain Syrian who worked for the United States Government in Syria
 (a)In generalSubject to subsection (c)(1), for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary of Homeland Security may provide any alien described in subsection (b) with the status of a special immigrant under section 101(a)(27) of such Act (8 U.S.C. 1101(a)(27)) if—
 (1)the alien, or an agent acting on behalf of the alien, submits a petition to the Secretary under section 204 of such Act (8 U.S.C. 1154) for classification under section 203(b)(4) of such Act (8 U.S.C. 1153(b)(4));
 (2)the alien is otherwise eligible to receive an immigrant visa; (3)the alien is otherwise admissible to the United States for permanent residence (excluding the grounds for inadmissibility specified in section 212(a)(4) of such Act (8 U.S.C. 1182(a)(4))), except that an applicant for admission to the United States under this section may not be deemed inadmissible based solely on membership in, participation in, or support provided to, the Syrian Democratic Forces or other partner organizations as determined by the Secretary of Defense; and
 (4)clears a background check and appropriate screening, as determined by the Secretary of Homeland Security.
 (b)Aliens describedAn alien described in this subsection— (1)(A)is a citizen or national of Syria or a stateless person who has habitually resided in Syria;
 (B)was employed by or on behalf of (including under a contract, cooperative agreement or grant) with the United States Government in Syria, for a period of at least 1 year beginning on January 1, 2014; and
 (C)obtained a favorable written recommendation from a U.S. citizen supervisor who was in the chain of command of the United States Armed Forces unit or U.S. Government entity that was supported by the alien; or
 (2)(A)is the spouse or a child of a principal alien described in paragraph (1); and (B)(i)is following or accompanying to join the principal alien in the United States; or
 (ii)due to the death of the principal alien, a petition to follow or accompany to join the principal alien in the United States—
 (I)was or would be revoked, terminated, or otherwise rendered null; and (II)would have been approved if the principal alien had survived.
								(c)Numerical limitations
 (1)In generalExcept as otherwise provided under this subsection, the total number of principal aliens who may be provided special immigrant status under this section may not exceed 5,000 in any of the first 5 fiscal years beginning after the date of the enactment of this Act.
 (2)Exclusion from numerical limitationsAliens provided special immigrant status under this section shall not be counted against any numerical limitation under section 201(d), 202(a), or 203(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1151(d), 1152(a), and 1153(b)(4)).
 (3)Carry forwardIf the numerical limitation set forth in paragraph (1) is not reached during a fiscal year, the numerical limitation under such paragraph for the following fiscal year shall be increased by a number equal to the difference between—
 (A)the number of visas authorized under paragraph (1) for such fiscal year; and (B)the number of principal aliens provided special immigrant status under this section during such fiscal year.
 (d)Visa and passport issuance and feesAn alien described in subsection (b) may not be charged any fee in connection with an application for, or the issuance of, a special immigrant visa under this section. The Secretary of State shall ensure that aliens who are issued a special immigrant visa under this section are provided with an appropriate passport necessary for admission to the United States.
 (e)Protection of aliensThe Secretary of State, in consultation with the heads of other appropriate Federal agencies, shall make a reasonable effort to provide protection to each alien described in subsection (b) who is seeking special immigrant status under this section or to immediately remove such alien from Syria, if possible, if the Secretary determines, after consultation, that such alien is in imminent danger.
				(f)Application process
 (1)RepresentationAn alien applying for admission to the United States as a special immigrant under this section may be represented during the application process, including at relevant interviews and examinations, by an attorney or other accredited representative. Such representation shall not be at the expense of the United States Government.
					(2)Completion
 (A)In generalThe Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall ensure that applications for special immigrant visas under this section are processed in such a manner to ensure that all steps under the control of the respective departments incidental to the issuance of such visas, including required screenings and background checks, are completed not later than 9 months after the date on which an eligible alien submits all required materials to apply for such visa.
 (B)Rule of constructionNotwithstanding subparagraph (A), any Secretary referred to in such subparagraph may take longer than 270 days to complete the steps incidental to issuing a visa under this section if the Secretary, or the designee of the Secretary—
 (i)determines that the satisfaction of national security concerns requires additional time; and (ii)notifies the applicant of such determination.
 (3)AppealAn alien whose petition for status as a special immigrant is rejected or revoked— (A)shall receive a written decision that provides, to the maximum extent feasible, information describing the basis for the denial, including the facts and inferences underlying the individual determination; and
 (B)shall be provided not more than 1 written appeal per rejection or denial, which— (i)shall be submitted not more than 120 days after the date on which the applicant receives a decision pursuant to subparagraph (A);
 (ii)may request the reopening of such decision; and (iii)shall provide additional information, clarify existing information, or explain any unfavorable information.
 (g)Eligibility for other immigrant classificationAn alien may not be denied the opportunity to apply for admission under this section solely because such alien—
 (1)qualifies as an immediate relative of a national of the United States; or (2)is eligible for admission to the United States under any other immigrant classification.
 (h)Resettlement supportAn alien who is granted special immigrant status under this section shall be eligible for the same resettlement assistance, entitlement programs, and other benefits as is available to refugees admitted under section 207 of the Immigration and Naturalization Act (8 U.S.C. 1157).
 (i)Authority To carry out administrative measuresThe Secretary of Homeland Security, the Secretary of State, and the Secretary of Defense shall implement any additional administrative measures as they consider necessary and appropriate—
 (1)to ensure the prompt processing of applications under this section; (2)to preserve the integrity of the program established under this section; and
 (3)to protect the national security interests of the United States related to such program. (j)RulemakingNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall promulgate regulations to carry out this section, including establishing requirements for background checks.
 (k)Savings provisionNothing in this section may be construed to affect the authority of the Secretary of Homeland Security under section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note).
				309.Special immigrant status reporting requirement
 (a)In generalNot later than January 30 each year, the Inspector General of the Department of State shall submit an report on the implementation of the Syrian special immigrant status program under section 308 for the preceding calendar year to—
 (1)the Committee on Judiciary, the Committee on Foreign Relations, and the Committee on Armed Services of the Senate; and
 (2)the Committee on Judiciary, the Committee on Foreign Relations, and the Committee on Armed Services of the House of Representatives.
 (b)Matters To be includedEach report submitted under subsection (a) shall include, for the applicable calendar year, the following:
 (1)The number of petitions filed under such program. (2)The number of such petitions pending adjudication.
 (3)The number of such petitions pending visa interview. (4)The number of such petitions pending security checks.
 (5)The number of such petitions that were denied. (6)The number of cases under such program that have exceeded the mandated processing time and relevant case numbers.
 (7)A description of any obstacle discovered that would hinder effective implementation of such program.
 (c)ConsultationIn preparing a report under subsection (a), the Inspector General shall consult with— (1)the Department of State, Bureau of Consular Affairs, Visa Office;
 (2)the Department of State, Bureau of Near Eastern Affairs and South and Central Asian Affairs, Executive Office;
 (3)the Department of Homeland Security, U.S. Citizenship and Immigration Services; (4)the Department of Defense; and
 (5)nongovernmental organizations providing legal aid in the special immigrant visa application process.
 (d)FormEach report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (e)PublicationEach report submitted under this section shall be made available to the public on the internet website of the Department of State.
 310.Processing mechanismsThe Secretary of State shall use existing refugee processing mechanisms in Iraq and in other countries, as appropriate, in the region in which—
 (1)aliens described in section 307(a) may apply and interview for admission to the United States as refugees; and
 (2)aliens described in section 308(b) may apply and interview for admission to the United States as special immigrants.
				IVGeneral provisions
 401.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act, and the amendments made by this Act.
 402.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139), shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.